


EXHIBIT 10.18

PURCHASE AND SALE AGREEMENT
(Existing Center)
(Preston Royal Village Shopping Center, Dallas, Texas)

          THIS AGREEMENT is made as of the 12th day of October, 2012, between
PRESTON ROYAL REALTY COMPANY, a Texas joint venture (“Seller”), and AMREIT
REALTY INVESTMENT CORPORATION, a Texas corporation (“Buyer”).

Background

          Buyer wishes to purchase Seller’s interest in a shopping center
located at the northwest and northeast corners of the intersection of Preston
Road and Royal Lane in the City of Dallas, County of Dallas, State of Texas,
known as Preston Royal Village Shopping Center (the “Shopping Center”);

          Seller wishes to sell the Seller’s interest in the Shopping Center to
Buyer;

          In consideration of the mutual agreements herein, and other good and
valuable consideration, including the sum of One Hundred Dollars ($100.00) paid
to Seller by Buyer, the receipt of which is hereby acknowledged, Seller agrees
to sell to Buyer and Buyer agrees to purchase the Seller’s interest in the
Shopping Center, subject to the following terms and conditions:

1. DEFINITIONS

          As used in this Agreement, the following terms shall have the
following meanings:

          1.1       Agreement means this Purchase and Sale Agreement, which
shall supersede all prior agreements and understandings between Buyer and Seller
concerning the sale and purchase of the Seller’s interest in the Property.

          1.2       Assignment and Assumption Agreement means an Assignment and
Assumption Agreement in the form attached hereto as Exhibit 1.2, assigning the
Existing Leases and Assigned Existing Agreements from Seller to Buyer.

          1.3       Assignment and Assumption Agreement of Ground Lease means an
Assignment and Assumption Agreement of Ground Lease in the form attached hereto
as Exhibit 1.3, assigning Seller’s leasehold interest and estate in the
Leasehold Parcel existing under, and by virtue of, the Ground Lease from Seller
to Buyer, subject to the Permitted Exceptions affecting the Leasehold Parcel.

          1.4       Assigned Existing Agreements means the service contracts,
agreements and other instruments concerning the ownership, operation and leasing
of the Property identified on Exhibit 1.4.

          1.5       Audit Representation Letter means the form of audit
representation letter attached hereto as Exhibit 1.5.

          1.6       Bill of Sale means a Bill of Sale in the form attached
hereto as Exhibit 1.6, conveying the Personal Property from Seller to Buyer.

--------------------------------------------------------------------------------



          1.7       Buyer’s Broker means the real estate brokerage firm listed
as Broker on Exhibit 1.7 of this Agreement. Participating broker(s), if any, are
also identified on Exhibit 1.7.

          1.8       Buyer’s Notice has the meaning ascribed to such term in
Section 2.2.

          1.9       Closing means generally the execution and delivery of those
documents and funds necessary to effect the purchase and sale of the Property.

          1.10     Closing Date has the meaning ascribed to such term in Section
2.4(a).

          1.11     Code has the meaning ascribed to such term in Section 2.4(b).

          1.12     Continuation Notice has the meaning ascribed to such term in
Section 14(e).

          1.13     Earnest Money Deposit means the deposit delivered by Buyer to
Escrow Agent under Section 2.2 of this Agreement, together with the earnings
thereon, if any.

          1.14     Effective Date means the means the day and year first written
above.

          1.15     Environmental Law means any current legal requirement
pertaining to (a) the protection of health, safety, and the indoor or outdoor
environment, (b) the conservation, management, protection or use of natural
resources and wildlife, (c) the protection or use of source water and
groundwater, (d) the management, manufacture, possession, presence, use,
generation, transportation, treatment, storage, disposal, release, threatened
release, abatement, removal, remediation or handling of, or exposure to, any
Hazardous Material or (e) pollution (including any release to air, land, surface
water, and groundwater); and includes, without limitation, the Comprehensive
Environmental Response, Compensation and Liability Act of 1980, as amended by
the Superfund Amendments and Reauthorization Act of 1986, 42 USC §§9601 et seq.,
Solid Waste Disposal Act, as amended by the Resource Conservation Act of 1976
and Hazardous and Solid Waste Amendments of 1984, 42 USC §§6901 et seq., Federal
Water Pollution Control Act, as amended by the Clean Water Act of 1977, 33 USC
§§1251 et seq., Clean Air Act of 1966, as amended, 42 USC §§7401 et seq., Toxic
Substances Control Act of 1976, 15 USC §§2601 et seq., Hazardous Materials
Transportation Act, 49 USC App. §§1801, Occupational Safety and Health Act of
1970, as amended, 29 USC §§651 et seq., Oil Pollution Act of 1990, 33 USC §§2701
et seq., Emergency Planning and Community Right-to-Know Act of 1986, 42 USC App.
§§11001 et seq., National Environmental Policy Act of 1969, 42 USC §§4321 et
seq., Safe Drinking Water Act of 1974, as amended by 42 USC §§300(f) et seq.,
and any similar, implementing or successor law, any amendment, rule, regulation,
order or directive, issued thereunder.

          1.16     Escrow Agent means the Title Company.

          1.17     Existing Leases has the meaning ascribed to such term in
Section 4.

          1.18     Existing Loan means, collectively, those certain mortgage
loans obtained by Seller from Nationwide Life Insurance Company (“Lender”) in
the aggregate original principal amount of $16,050,000.00.

          1.19     Existing Loan Documents means those loan documents identified
on Exhibit 1.19 attached to this Agreement evidencing and securing the Existing
Loan.

-2-

--------------------------------------------------------------------------------



          1.20     Existing Survey means, collectively, those certain
Improvement Surveys of the Property dated November 23, 2004 and December 9, 2004
(each most recently revised January 16, 2006), prepared by James Barton Carroll,
R.P.L.S. No. 5129.

          1.21     FIRPTA Certification means a FIRPTA Certification in the form
attached hereto as Exhibit 1.21.

          1.22     Ground Lease means, collectively, that certain Agreement of
Lease dated November 3, 1964, by and between Preston Royal Shopping Center, Inc.
(“Original Landlord”), as landlord, and Trammell Crow and Henry S. Miller, as
tenant and predecessors-in-interest to Seller, a memorandum of which is recorded
in Volume 482, Page 931, Deed Records, Dallas County, Texas, as amended by (i)
letter agreement dated January 9, 1990 made and entered into by and among Mixon
Investment Company, Inc. (“Ground Lessor”), successor in interest to Original
Landlord, as landlord, and Henry S. Miller, Jr., an individual, Henri L.
Bromberg, Jr., an individual, Edward S. Bromberg, an individual, Louise W. Kahn,
individually and as Independent Executrix of the Estate of Edmund J. Kahn,
deceased, Dan R. Cullum, an individual, Betsy Cullum Bolin, an individual,
Robert Brooks Cullum, Jr., an individual, and Sally Cullum Holmes, an
individual, collectively, as tenant; (ii) letter agreement dated September 22,
1993, made and entered into by and between Ground Lessor, as landlord, and Henry
S. Miller, Jr. on behalf of tenant, (iii) First Amendment to Short Form Lease
dated January 19, 2006, by and between Ground Lessor, as landlord, and Seller,
as tenant, recorded as Document No. 20006000211974, Deed Records, Dallas County,
Texas; and (iv) Estoppel and Recognition Agreement dated January 19, 2006, by
and among Ground Lessor, Seller and Lender.

          1.23     Ground Lease Estoppel Letter means a letter or other
certificate from the Ground Lessor consenting to the transfer of Seller’s
interest in the Ground Lease to Buyer and certifying as to certain matters
regarding the Ground Lease, in substantially the form attached hereto as Exhibit
1.23.

          1.24     Hazardous Material means any hazardous or toxic substance as
defined in or regulated by any Environmental Law in effect at the pertinent date
or dates.

          1.25     Improvements means all buildings, structures or other
improvements situated on the Real Property.

          1.26     Independent Contract Consideration has the meaning ascribed
to such term in Section 2.3.

          1.27     Inspection Period has the meaning ascribed to such term in
Section 14.

          1.28     Leases means all leases and other occupancy agreements, other
than the Ground Lease, permitting persons to lease or occupy all or any portion
of the Property.

          1.29     Lender Approval has the meaning ascribed to such term in
Section 14(c)(iii).

          1.30     Loan Assumption has the meaning ascribed to such term in
Section 14(c).

          1.31     Loan Assumption Documents has the meaning ascribed to such
term in Section 14(c)(i).

-3-

--------------------------------------------------------------------------------



          1.32     Major Tenants are the tenants identified on the schedule of
Major Tenants attached as Exhibit 1.32 to this Agreement.

          1.33     Materials means all plans, drawings, specifications, soil
test reports, environmental reports, market studies, surveys and similar
documentation, if any, owned by or in the possession of Seller with respect to
the Property and any proposed improvements to the Property.   

 

 

 

 

 

1.34

New Lease has the meaning ascribed to such term in Section 4(a).

 

 

 

 

 

1.35

Permitted Exceptions means only the following interests, liens and encumbrances:

 

 

 

 

 

 

(a)

The Ground Lease;

 

 

 

 

 

 

(b)

Subject to adjustment as set forth in the Agreement, taxes and assessments which
are a lien, but which are not yet billed, or are billed but are not yet due and
payable on or before Closing;

 

 

 

 

 

 

(c)

Any laws, regulations or ordinances (including, but not limited to, zoning,
building and environmental matters) as to the use, occupancy, subdivision or
improvement of the Property adopted or imposed by any governmental agency having
jurisdiction thereover;

 

 

 

 

 

 

(d)

Any state of facts disclosed by the Existing Survey and/or the Survey which have
been approved or waived by Buyer as provided herein;

 

 

 

 

 

 

(e)

Any utility company rights, easements and franchises for electricity, water,
steam, gas, telephone or other service or the right to use and maintain poles,
lines, wires, cables, pipes, boxes, and other fixtures and facilities in, over,
under and upon the Property, but only to the extent servicing the Property;

 

 

 

 

 

 

(f)

Any liens, encumbrances or other title exceptions (and the same shall not
constitute title objections but shall be deemed Permitted Exceptions) (1) over
which the Title Company is willing to insure in a manner acceptable to Buyer
(without material additional cost to Buyer), (2) against which the Title Company
is willing to provide affirmative insurance in a manner acceptable to Buyer
(without material additional cost to Buyer), or (3) which will be extinguished
upon the transfer of the Property to Buyer;

 

 

 

 

 

 

(g)

Rights of tenants under the Existing Leases; and

 

 

 

 

 

 

(h)

Other matters which have been waived or approved by Buyer during the title
review period, as contemplated by Article 3 of this Agreement;

it being understood, however, that, subject to the provisions of Article 3 of
this Agreement, Buyer shall have until five (5) business days prior to the end
of the Inspection Period within which to determine whether any such item is
unacceptable to Buyer in Buyer’s sole discretion,

-4-

--------------------------------------------------------------------------------



and only such matters approved or deemed approved by Buyer pursuant to Article 3
shall be deemed Permitted Exceptions hereunder. The previous provisions to the
contrary notwithstanding, the Ground Lease shall, in any event, be deemed a
Permitted Exception.

          1.36     Personal Property means all of Seller’s right, title and
interest in and to (a) sprinkler, plumbing, heating, air-conditioning, electric
power or lighting, incinerating, ventilating and cooling systems, with each of
their respective appurtenant furnaces, boilers, engines, motors, dynamos,
radiators, pipes, wiring and other apparatus, equipment and fixtures, elevators,
partitions, fire prevention and extinguishing systems located in or on the
Improvements, (b) the Materials, (c) other tangible personal property used in
connection with the ownership or operation of the Improvements, provided the
same are now owned or are acquired by Seller prior to the Closing, and (d) all
trade names, franchises, licenses, permits, easements, development rights and
approvals, deposits, credits, petroleum and mineral interests and royalties, air
and water rights, construction and product warranties, the Leases (including all
security deposits and guarantees given with respect thereto), and all other
intangibles owned or used by or for the benefit of Seller in connection with the
Property.

          1.37     Property means, collectively, the Real Property, the
Improvements and the Personal Property.

          1.38     Purchase Price means the consideration agreed to be paid by
Buyer to Seller for the purchase of the Seller’s interest in the Property,
including but not limited to the Seller’s ground leasehold interest in the
Ground Lease, as set forth in Section 2.1 (subject to prorations and adjustments
as provided herein).

          1.39     Real Property means, collectively, (i) with respect to the
portion of the Shopping Center identified in Exhibit 1.39(a) of this Agreement,
fee title to the lands, together with all easements, licenses, privileges,
rights of way and other appurtenances pertaining to or accruing to the benefit
of such lands (collectively, the “Fee Parcel”), and (ii) with respect to the
portion of the Shopping Center identified in Exhibit 1.39(b) of this Agreement,
leasehold title to the lands, together with all easements, licenses, privileges,
rights of way and other appurtenances pertaining to or accruing to the benefit
of such lands (collectively, the “Leasehold Parcel”).

          1.40     Rent Roll means the rent roll attached hereto as Exhibit 1.40
of this Agreement.

          1.41     Seller Financial Statements means the unaudited balance
sheets and statements of income, cash flows and changes in financial position in
the form prepared by Seller’s managing agent for the Property, as of and for the
two (2) calendar years next preceding the date of this Agreement and all monthly
and quarterly reports of income, expense and cash flow in the form prepared by
Seller’s managing agent for the Property, which shall be consistent with past
practice, for any such period beginning after the latest of such calendar years,
and ending prior to Closing.

          1.42     Seller’s Broker means Henry S. Miller Interests, Inc.

          1.43     Seller’s Notice has the meaning ascribed to such term in
Section 2.2.

          1.44     Seller’s Reports has the meaning ascribed to such term in
Section 6(b)(viii).

-5-

--------------------------------------------------------------------------------



          1.45     Shopping Center means the Shopping Center identified on the
initial page hereof.

          1.46     Special Warranty Deed means a Special Warranty Deed in the
form attached hereto as Exhibit 1.46, conveying the Fee Parcel from Seller to
Buyer, subject to the Permitted Exceptions affecting the Fee Parcel.

          1.47     Survey has the meaning ascribed to such term in Section 3(b).

          1.48     Tenant Estoppel Letter means a letter or other certificate
from a tenant certifying as to certain matters regarding such tenant’s Lease, in
substantially the same form as Exhibit 1.48 of this Agreement unless a different
form is permitted by such tenant’s Lease, or in the case of a Major Tenant or a
national or regional “credit” tenant, the form customarily used by such tenant.

          1.49     Tenant Inducement Costs has the meaning ascribed to such term
in Section 4.

          1.50     Tenant Notice means a notice to each tenant under a Lease in
the form attached hereto as Exhibit 1.50.

          1.51     Title Company means Republic Title of Texas, Inc., Dallas
Uptown Commercial, having an address of 2626 Howell St,10th Floor, Dallas, TX
75204, Attn: Janine Barber, Tel: (214) 855-8863, Fax: (214) 855-8898, Email:
jbarber@republictitle.com

          1.52     Title Defect means any exception in the Title Insurance
Commitment or any matter disclosed by Existing Survey or the Survey, other than
a Permitted Exception.

          1.53     Title Insurance means an Owner Policy of Title Insurance
promulgated by the Texas State Board of Insurance in the amount of the Purchase
Price insuring Buyer’s good and indefeasible (i) fee simple title in the Fee
Parcel, subject only to the Permitted Exceptions applicable to the Fee Parcel,
and (ii) leasehold interest in the Leasehold Parcel, subject only to the
Permitted Exceptions applicable to the Leasehold Parcel, issued by the Title
Company, together with such available endorsements as are customary in
transactions of this type (such as, where applicable, a survey deletion
endorsement), and any available special endorsements which are necessary because
of the nature, configuration or particular character of the Property.

          1.54     Title Insurance Commitment means a preliminary title report
whereby the Title Company agrees to issue the Title Insurance to Buyer, together
with copies of all instruments which are exceptions noted therein or conditions
to be satisfied.

          1.55     Title Notice has the meaning ascribed to such term in Section
3(c).

          1.56     Update Certificate means an Update Certificate in the form
attached hereto as Exhibit 1.56, updating the warranties and representations of
Seller in Section 6(a) as of the Closing Date.

          1.57     Warranty Notice has the meaning ascribed to such term in
Section 18(iii).

-6-

--------------------------------------------------------------------------------



2. PURCHASE PRICE AND PAYMENT

          2.1          Purchase Price; Payment. The total Purchase Price for the
Seller’s interest in the Property (subject to adjustment as provided herein)
shall be SIXTY-TWO MILLION AND NO/100THS DOLLARS ($62,000,000.00). The Purchase
Price shall be payable in cash at Closing by the wire transfer of immediately
available United States federal funds to an account at a bank designated by
Escrow Agent. Buyer, at Buyer’s election to be made prior to the end of the
Inspection Period pursuant to Section 14 and expense (and at no cost to Seller),
shall at Closing either (i) assume the Existing Loan, or (ii) prepay or defease
the Existing Loan. In the event Buyer assumes the Existing Loan or prepays or
defeases the Existing Loan, the amount of cash to be paid at Closing shall be
reduced by the principal balance of the Existing Loan and all then-accrued
interest thereon (excluding any such interest allocable to prepayment or
defeasance of such loan) paid by Buyer on the Closing Date.

          2.2          Earnest Money Deposit. An earnest money deposit in the
amount ONE MILLION TWO HUNDRED FIFTY THOUSAND AND NO/100 DOLLARS ($1,250,000.00)
shall be deposited with Escrow Agent by Buyer within three (3) business days
after the Effective Date. Escrow Agent shall provide Seller written notice of
the receipt of the Earnest Money Deposit. This Agreement may be terminated by
Seller by notice to Buyer if the Earnest Money Deposit is not delivered to
Escrow Agent by such deadline. All deposits made as earnest money, together with
the earnings thereon, shall be deemed included within the meaning of the term
Earnest Money Deposit for all purposes. The Earnest Money Deposit shall be held
as specifically provided in this Agreement and, if Closing shall occur, shall be
applied to the Purchase Price at Closing. If Closing shall not occur, the
Earnest Money Deposit shall be disbursed to Seller or returned to Buyer in
accordance with the provisions of this Agreement. If Seller delivers to Escrow
Agent a written notice (“Seller’s Notice”) that (i) Buyer has defaulted under
this Agreement; (ii) as a result of such default Seller has duly terminated this
Agreement (if Seller is entitled to terminate this Agreement as a result of such
default) and is entitled to payment of the Earnest Money Deposit; and
(iii) Seller is simultaneously delivering to Buyer, pursuant to the notice
provisions of this Agreement, a copy of the Seller’s Notice, Escrow Agent agrees
if Buyer has not given notice of a dispute to Escrow Agent within five (5)
business days of the date of Seller’s notice, then Escrow Agent agrees to
deliver the Earnest Money Deposit to Seller. If Escrow Agent receives such a
written dispute from Buyer, then Escrow Agent shall not be permitted to deliver
the Earnest Money Deposit to Seller. If Buyer delivers written notice
(“Buyer’s Notice”) that (A) Buyer is entitled to the return of the Earnest Money
Deposit as a result of Buyer’s proper exercise of a termination right expressly
afforded Buyer under this Agreement; and (B) Buyer is simultaneously delivering
to Seller, pursuant to the notice provisions of this Agreement, a copy of the
Buyer’s Notice, then Escrow Agent agrees to deliver notice thereof to Seller and
if the Seller has not given notice of a dispute to Escrow Agent within five (5)
business days of Seller’s receipt of such Escrow Agent’s notice, then Escrow
Agent agrees to deliver the Earnest Money Deposit to Buyer. If Escrow Agent
receives such a written dispute from Seller, then Escrow Agent shall not be
permitted to deliver the Earnest Money Deposit to Buyer. Notwithstanding the
foregoing, if Buyer terminates, or is deemed to have terminated this Agreement
prior to the end of the Inspection Period, Seller shall have no right to the
return of the Earnest Money Deposit and Escrow Agent shall promptly deliver the
Earnest Money Deposit to Buyer.

          2.3          Independent Consideration. Seller and Buyer acknowledge
and agree that One Hundred and No/100 Dollars ($100.00) of the Earnest Money
Deposit shall be paid to Seller if this Agreement is terminated for any reason
(the “Independent Contract Consideration”).

-7-

--------------------------------------------------------------------------------



Moreover, Seller and Buyer acknowledge and agree that the Independent Contract
Consideration has been bargained for and agreed to as additional consideration
for Seller’s execution and delivery of this Agreement. At Closing, the
Independent Contract Consideration shall be applied to the Purchase Price. In
the event this Agreement is terminated for any reason, Seller shall be entitled
to the Independent Contract Consideration.

          2.4          Closing; Designation of Reporting Person.

                         (a)          Closing shall be held and completed on
Monday, December 3, 2012 (the “Closing Date”), subject to extension as
hereinafter provided, or such earlier date as may hereafter be agreed to by
Buyer and Seller, commencing at 10:00 a.m. Central Time through Escrow Agent or
at such other time or in such other manner as may hereafter be agreed to by
Buyer and Seller. Time is of the essence. Buyer acknowledges and agrees that
consummation of the Closing in calendar year 2012 is a material inducement to
Seller to sell the Property to Buyer and that under no state of facts whatsoever
shall Seller be obligated to extend the Closing Date except as expressly
provided below in this Section 2.4(a). Closing shall be consummated and the
closing payment set forth in Section 2.1 above wire transferred to an account
designated by Escrow Agent, and by Escrow Agent to Seller, by 1:00 P.M. Central
Time on the Closing Date, failing which the closing adjustments shall be
recalculated as if the Closing Date were the next business day.

          The Closing Date may be extended by Buyer or Seller for up to five (5)
days by written notice to the other party and Escrow Agent at least one (1)
business day prior to the then scheduled Closing Date in order to obtain the
Required Tenant Estoppel Percentage of Tenant Estoppel Letters. After the
Required Tenant Estoppel Percentage of Tenant Estoppel Letters have been
obtained, the Closing shall be held and completed on the day that is three (3)
business days following the delivery of the final Required Tenant Estoppel
Letter to Buyer or such earlier date as may hereafter be agreed to by Buyer and
Seller, commencing at 10:00 a.m. Central Time through Escrow Agent or at such
other time or in such other manner as may hereafter be agreed to by Buyer and
Seller. In the event of Seller’s failure to satisfy the Required Tenant Estoppel
Percentage of Tenant Estoppel Letters by the Closing Date, as it may have been
extended by Buyer or Seller as provided above, Buyer’s sole remedy shall be to
either (x) waive the estoppel requirement and proceed to Closing without any
abatement in the Purchase Price or (y) terminate this Agreement with notice to
Seller and Escrow Agent and receive a prompt return of the Earnest Money
Deposit, and neither party shall have any further liability or obligation
hereunder (except for the obligations of the parties set forth in this Agreement
which expressly survive the termination of this Agreement). If under such
circumstances Buyer fails to deliver notice to extend the Closing Date, Buyer
shall be deemed to have elected to waive the estoppel requirement and proceed to
Closing without abatement of the Purchase Price.

          In addition to the foregoing, the Closing Date, as it may have been
extended in accordance with the provisions of the preceding paragraph, may also
be extended by Buyer for one additional period of up to twenty (20) days by
written notice to Seller and Escrow Agent at least five (5) days prior to the
then scheduled Closing Date to permit Buyer to finalize all loan assumption,
prepayment and/or defeasance matters related to the Existing Loan. After the
loan assumption, prepayment and/or defeasance matters have been finalized, the
Closing shall be held and completed on the day that is three (3) business days
following the finalization of all loan assumption, prepayment and/or defeasance
matters related to the Existing Loan, or such earlier date as may hereafter be
agreed to by Buyer and Seller, commencing at 10:00 a.m.

-8-

--------------------------------------------------------------------------------



Central Time through Escrow Agent or at such other time or in such other manner
as may hereafter be agreed to by Buyer and Seller. In the event of Buyer’s
failure to finalize the loan assumption, prepayment and/or defeasance matters by
the Closing Date, as it may have been extended by Buyer or Seller as provided
above, Buyer shall be obligated to prepay or defease the Existing Loan, as
required by Section 14(c). However, notwithstanding anything to the contrary set
forth in the foregoing provisions of this paragraph or elsewhere in this
Agreement, in no event whatsoever shall the Closing Date be later than 5:00
p.m., Central Time, on December 27, 2012.

                         (b)          In order to assure compliance with the
requirements of Section 6045 of the Internal Revenue Code of 1986, as amended
(the “Code”), and any related reporting requirements of the Code, the parties
agree as follows:

                                        (i)          Escrow Agent is designated
as the person to be responsible for all information reporting under Section
6045(e) of the Code.

                                        (ii)         Seller and Buyer shall:

 

 

 

 

(A)

provide to Escrow Agent all information and certifications regarding such party,
as reasonably requested by Escrow Agent or otherwise required to be provided by
a party to the transaction described herein under Section 6045 of the Code; and

 

 

 

 

(B)

provide to Escrow Agent such party’s taxpayer identification number and a
statement (on Internal Revenue Service Form W-9 or an acceptable substitute
form, or on any other form the applicable current or future Code sections and
regulations might require and/or any form requested by Escrow Agent), signed
under penalties of perjury, stating that the taxpayer identification number
supplied by such party to Escrow Agent is correct.

          3.            Condition of Title.

                         (a)          Title. Title to the Property shall be good
and indefeasible and insurable as such by the Title Company pursuant to the
standard stipulations and conditions of the Title Insurance, and otherwise free
and clear of all liens and encumbrances except for the Permitted Exceptions.

                         (b)          Survey. Seller has delivered a copy of the
Existing Survey to Buyer. During the Inspection Period, Buyer, at Buyer’s option
and expense may, but shall not be obligated to, cause the Existing Survey to be
updated or a new survey (in either event, the “Survey”) to be prepared by a
surveyor and in a form acceptable to Buyer. If Buyer elects not to obtain the
Survey, all matters which would be reflected on a current survey of the Property
shall be deemed to be Permitted Exceptions. The Purchase Price has been fixed
without regard to the area of the Property and is not to be abated or changed
should the Survey prove an area different from the area of the Property
described herein. The Special Warranty Deed shall contain the legal description
of the Fee Parcel attached hereto. The Assignment and Assumption of Ground Lease
shall contain the legal description of the Leasehold Parcel

-9-

--------------------------------------------------------------------------------



attached hereto. If the Survey contains a different legal description of the Fee
Parcel and/or the Leasehold Parcel, Seller will quitclaim any additional
property to Buyer. Nothing contained in this Agreement, including the legal
descriptions attached hereto, shall constitute any warranty, representation or
agreement by Seller as to the location of separate lots in, or acreage of, the
Property.

                    (c)          Title Defects. Buyer shall cause the Title
Company to deliver the Title Commitment, together with copies of the exceptions
to title referred therein, to Seller and Buyer. At least five (5) business days
prior to the expiration of the Inspection Period, Buyer shall submit to Seller a
written notice from Buyer (the “Title Notice”) specifying (A) any alleged
defects in or objections to the title to the Property, and/or (B) its
disapproval of any of the matters shown on the Existing Survey or the Survey.
Buyer shall be deemed to have waived its right to make objection at the time of
the Title Notice to matters shown in the Title Commitment or on the Existing
Survey or the Survey unless Buyer shall have timely given to Seller the Title
Notice which specified Buyer’s objection. Seller shall cause any mortgage or
other lien voluntarily created by Seller (other than the Existing Loan) to be
paid and discharged at or prior to Closing. Seller shall have no obligation to
cure any other alleged defect or objection raised in the Title Notice, except as
specifically provided in this Section. Seller shall have the right, at its sole
option, upon written notice to Buyer given within two (2) business days
following receipt of the Title Notice, to notify Buyer of its intent to (A)
remove any encumbrance or other title objection or (B) elect not to do (A), in
which event Buyer will have the right to make the election set forth below.
Failure by Seller to deliver a notice of elections pursuant to this subparagraph
shall be deemed an election by Seller under clause (B). If Seller elects, or is
deemed to have elected, not to do (A), Buyer may elect, by written notice given
to Seller prior to the expiration of the Inspection Period, as its sole right
and remedy, either (i) to take such title to the Property as Seller can convey,
with no abatement of the Purchase Price, or (ii) to terminate this Agreement and
to receive on written demand by Buyer to Seller and Escrow Agent the return of
the Earnest Money Deposit. Upon the delivery of Buyer’s notice to terminate
under clause (ii) above to Escrow Agent and Seller, this Agreement shall be and
become null and void and neither party shall have any further rights or
obligations hereunder (except for the indemnity obligations of Buyer to Seller
as set forth in this Agreement which shall survive the cancellation of this
Agreement). If Buyer makes no election prior to the expiration of the Inspection
Period, Buyer is deemed to have elected to take such title to the Property as
Seller can convey, with no abatement of the Purchase Price.

                    (d)          Failure of Title. Further, if Seller, after
notifying Buyer of its intention to do so, fails to remove any defects or
objections to the title to the Property that were identified by Buyer in a Title
Notice or if Seller fails to remove any other material defects to the title to
the Property disclosed after the Inspection Period which were not previously
identified in the Title Commitment, the Existing Survey or the Survey, Buyer may
elect, as its sole right and remedy, either (i) to take such title to the
Property as Seller can convey, with no abatement of the Purchase Price, or
(ii) to terminate this Agreement and to receive on written demand by Buyer to
Seller and Escrow Agent the return of the Earnest Money Deposit; provided,
however, if such failure is a result of any intentional act or omission of
Seller, such failure shall constitute a Seller default. Upon the delivery of
Buyer’s notice to terminate under clause (ii) above to Escrow Agent and Seller,
this Agreement shall be and become null and void and neither party shall have
any further rights or obligations hereunder (except for the indemnity
obligations set forth in this Agreement which shall survive the cancellation of
this Agreement). If under such circumstances Buyer fails to deliver notice,
Buyer shall be deemed to have elected to take such title to the Property as
Seller can convey, with no abatement of the Purchase Price.

-10-

--------------------------------------------------------------------------------



                    (e)          Reliance on Title Insurance. Notwithstanding
anything contained in this Agreement to the contrary, with respect to all
matters affecting title to the Property and any liens or other encumbrances
affecting the Property, Buyer acknowledges and agrees it will, at Closing, rely
primarily upon the Title Insurance. If Buyer has a claim which may be properly
asserted under its Title Insurance and the subject matter of that claim also
constitutes a breach of any warranty made by Seller in the Special Warranty Deed
or Assignment and Assumption of Ground Lease, Buyer agrees that, to the extent
its Title Insurance permits, (i) it will look first to its Title Insurance for
recovery on such claim, and (ii) although Buyer may assert a claim against
Seller for a breach of a representation, warranty or covenant by delivering a
Warranty Notice in accordance with the provisions of Section 18 (b)(iii) with
respect to such claim, Buyer will not pursue such claim unless and until Buyer
has pursued its remedies against the Title Company to final judgment and has not
been made whole, and Seller will remain liable for such breach, subject to the
provisions of Section 19 (b), to the extent recovery is not obtained by Buyer
under its Title Insurance. The provisions of this Section shall survive Closing.

          4.       Possession, Assignment of Agreements and Leases.

                    (a)          Existing Leases; New Leases. Seller shall,
prior to Closing, cause the Property to be operated in substantially the same
manner as it is operated as of the date hereof. If Seller wishes to execute any
renewal or modification of an existing lease or any new lease for occupancy of
space in the Property (each, a “New Lease”) between the date hereof and the end
of the Inspection Period, Seller shall immediately advise Buyer, shall furnish
Buyer copies of all letters of intent and lease drafts, if any, with any such
prospective tenant, shall keep Buyer closely informed of all negotiations with
any such prospective tenant and shall give due consideration to any comments or
suggestions made by Buyer. If Buyer and Seller disagree on how to proceed with
any such prospective tenant, and Seller, notwithstanding such disagreement,
elects to execute a New Lease with such prospective tenant prior to the
expiration of the Inspection Period, Seller shall give written notice to Buyer
of such election prior to execution by Seller and Buyer shall have two (2)
business days from the date of such notice to elect to reconsider and agree to
the terms of the New Lease or terminate this Agreement by written notice to
Seller in which event the Earnest Money Deposit shall be returned to Buyer,
provided nothing herein shall limit Buyer’s termination rights pursuant to
Section 14(e) of this Agreement. If Buyer fails to respond to such notice, Buyer
shall be deemed to have elected to reconsider and to agree to the terms of the
New Lease.

                    If Seller wishes to execute a New Lease between the end of
the Inspection Period and the Closing Date, such New Lease will be submitted to
Buyer for approval, which approval shall not be unreasonably withheld, prior to
execution by Seller. Buyer agrees to notify Seller in writing within two (2)
business days after delivery to Buyer of Buyer’s approval or disapproval
thereof, including all Tenant Inducement Costs and leasing commissions to be
incurred in connection therewith. In the event that such New Lease is delivered
by Seller to Buyer following the end of the Inspection Period and before the
Closing Date, and Buyer does not approve such New Lease, Seller shall not enter
into such New Lease and this Agreement shall remain in full force and effect. In
the event that Buyer at any time fails to timely notify Seller in writing of its
approval or disapproval, such failure shall be deemed approval by Buyer.

                    At Closing, Buyer shall reimburse Seller for any Tenant
Inducement Costs, leasing commissions or other expenses paid by Seller in
connection with any New Lease approved, or deemed approved, by Buyer and any
other amounts designated as Buyer’s responsibility on Exhibit 4(a). Seller shall
be responsible for those Tenant Inducement Costs,

-11-

--------------------------------------------------------------------------------



leasing commissions or other expenses incurred by Seller in connection with the
tenant commonly known as Spec’s Wines, Spirits, and Finer Foods, and which are
shown in greater detail on Exhibit 4(a); provided, however, that to the extent
that such amounts have not been paid by Seller to the tenant prior to Closing,
those amounts shall be credited to Buyer at Closing whereupon they shall be the
responsibility of the Buyer. For purposes hereof, the term “Tenant Inducement
Costs” means any out-of-pocket payments required under a Lease to be paid by the
landlord thereunder to or for the benefit of the tenant thereunder which is in
the nature of a tenant inducement, including specifically, without limitation,
tenant improvement costs (including landlord’s work), space planning costs,
construction management fees, lease buyout costs, and moving, design,
refurbishment, club membership allowances and reasonable legal fees and
expenses, but specifically excluding free rent. All such New Leases and the
presently existing Leases are collectively herein called the “Existing Leases”.
The termination of any of the Existing Leases prior to Closing by reason of the
expiration of its term or by reason of the tenant’s default shall not excuse
Buyer from its obligation to complete Closing and to pay the full Purchase
Price. Seller shall give Buyer prompt notice of the termination of any of the
Existing Leases prior to Closing. Notwithstanding the foregoing, Seller shall
not terminate any Existing Leases after the end of the Inspection Period without
Buyer’s prior written consent.

                    (b)          Existing Agreements. Seller shall also assign
to Buyer at the completion of Closing, if assignable, all Assigned
Existing Agreements. The existing management agreement and all leasing
agreements shall be terminated at Closing and shall not be assigned to Buyer.
The termination of any of the Assigned Existing Agreements prior to Closing by
reason of the expiration of its term or by reason of a default thereunder shall
not excuse Buyer from its obligation to complete Closing and to pay the full
Purchase Price.

                    (c)          Tenant Estoppel Letters. Seller shall use good
faith efforts (but without obligation to incur any unreasonable cost or expense)
to obtain and deliver to Buyer prior to Closing, a Tenant Estoppel Letter dated
no more than forty-five (45) days prior to Closing and made a part hereof signed
by each tenant occupying space in the Property. Seller shall obtain and deliver
to Buyer prior to Closing, as a condition precedent to Buyer’s obligation to
proceed to Closing, a Tenant Estoppel Letter (i) from each Major Tenant and (ii)
from other tenants Existing Leases which cover seventy-five percent (75%) (the
“Required Tenant Estoppel Percentage”) of the remaining leased net rentable area
of the Property. In determining whether the foregoing requirement has been
satisfied, Buyer agrees not to object to (i) any non-material (as determined in
Buyer’s reasonable judgment) qualifications or modifications which a tenant may
make to the form of Tenant Estoppel Letter, or (ii) any modification to a Tenant
Estoppel Letter necessary to conform it to the requirements of such tenant’s
Lease, provided such modification is consistent with such tenant’s lease. Seller
agrees to deliver copies of Tenant Estoppel Letters to Buyer prior to submission
to tenants for Buyer’s review and comment. Buyer shall have five (5) business
days following delivery of copies of the Tenant Estoppel Letters to provide
suggested modifications for Seller’s consideration. Seller further agrees to
deliver copies of executed Tenant Estoppel Letters within three (3) business
days after receipt from tenants and will deliver originals thereof to Buyer at
Closing. If Seller does not obtain a Tenant Estoppel Letter from a sufficient
number of tenants to meet the Required Tenant Estoppel Percentage, then, unless
Buyer waives the condition precedent, at Seller’s election, Seller may either
(x) extend Closing pursuant to Section 2.4(a) of this Agreement in order to give
Seller additional time to continue its good faith efforts to obtain a Tenant
Estoppel Letter from a sufficient number of tenants to meet the Required Tenant
Estoppel Percentage and/or (y) execute an estoppel certificate with respect to
leases comprising up to ten percent (10%) of the leased net rentable area of the
Property in order to satisfy the estoppel requirements hereof,

-12-

--------------------------------------------------------------------------------



provided in no event shall the Seller have the right to deliver any landlord
estoppel letter for any Major Tenant. If Seller elects to execute a Tenant
Estoppel Letter for any portion of the leased net rentable area of the Property
and thereafter receives and delivers to Buyer a Tenant Estoppel Letter for such
respective tenant, Seller shall be released from any liability under the Tenant
Estoppel Letter executed by Seller. This provision shall survive Closing.

          5.          Apportionments.

                       (a)          (i)          Taxes, Assessments and Other.
Real estate taxes and annual municipal or special district assessments (on the
basis of the actual fiscal years for which such taxes are assessed), sums paid
to or paid or payable by Seller under the Assigned Existing Agreements, rentals
paid by Seller under the Ground Lease, as certified by the Ground Lease Estoppel
Letter, and rentals and other sums paid to and received by Seller under the
Existing Leases shall be apportioned at Closing pro rata between Buyer and
Seller on a per diem basis as of the Closing Date with Buyer entitled to income,
and charged with expenses, for the Closing Date. Any and all real estate taxes
and annual municipal or special district assessments that are due and payable at
Closing shall be paid in full by Seller at or prior to Closing.

                                     (ii)          Percentage Rents and Tenant
Reimbursements. If the apportionment of any percentage rents for the month in
which the Closing occurs cannot be precisely determined at the time of Closing,
Seller and Buyer shall reasonably estimate the apportionment of such sums, and
such estimated sums shall be apportioned at Closing pro-rata between Buyer and
Seller on a per diem basis as of the date of Closing, and such apportionment
shall be final and not subject to further adjustment following Closing.

          If as of the Closing Date Seller has actually incurred and paid more
than it has billed to tenants in estimated calendar year 2012 (but not prior
calendar years) operating expenses, real estate taxes and assessments (after
giving effect to amounts credited by Seller to Buyer under Section 5(a)(i)
above) or other payments, Seller shall receive a credit for the amount of such
shortage at Closing. If as of the Closing Date Seller has actually incurred and
paid less than it has received from tenants in estimated calendar year 2012 (but
not prior calendar years) operating expenses, real estate taxes and assessments
(after giving effect to amounts credited by Seller to Buyer under Section
5(a)(i) above) or other payments, Buyer shall receive a credit for the amount of
such excess at Closing. The foregoing prorations shall be final and not subject
to further adjustment following Closing.

                                     (iii)          Arrearages. Except as set
forth in Exhibit 5(a) and except for tenant reimbursements for calendar year
2012 (for which provision is made in Section 5(a)(ii) above), any rents,
percentage rents or tenant reimbursements payable by tenants after the Closing
Date but applicable to periods on or prior to the Closing Date shall be remitted
to Seller by Buyer promptly after receipt. The amounts set forth in Exhibit 5(a)
to the extent not paid on or before the Closing Date shall be credited by Buyer
to Seller on the Closing Date and Buyer shall be entitled to retain such amounts
when paid. Buyer shall have no obligation to collect delinquencies other than to
submit invoices of past due amounts (which amounts will be provided by Seller to
Buyer) to tenants at the time of current billing for up to three (3) months
following the Closing Date, but should Buyer collect any delinquent rents or
other sums which cover periods prior to the Closing Date and for which Seller
received no proration or credit, Buyer shall remit same to Seller promptly after
receipt. Seller may pursue collection efforts (other than termination or
eviction) against tenants for such amounts following the Closing Date.

-13-

--------------------------------------------------------------------------------



Seller will promptly remit to Buyer after receipt any rents, percentage rents or
tenant reimbursements received by Seller after Closing which are attributable to
periods occurring on or after the Closing Date. Undesignated receipts after
Closing received by either Buyer or Seller from tenants shall be applied first
to then current rents and reimbursements for such tenant(s), then to delinquent
rents and reimbursements attributable to post-Closing Date periods, and then to
delinquent rents and reimbursements attributable to pre-Closing Date periods.

                                  (iv)          No Tax Bill. If, on the Closing
Date, final bills for the real estate taxes imposed upon the Property for the
tax fiscal years in which Closing occurs have been issued but shall not have
been paid, such taxes shall be prorated at the time of Closing. If such bills
shall not have been issued on the Closing Date or, if the same have been issued
but based upon an estimate rather than a definitive tax amount, then the amount
of the taxes shall be prorated based on the tax rate and/or assessed valuation
last fixed. To the extent that the actual taxes and assessments payable during
the year of Closing differ from the amount apportioned at Closing, the parties
shall make all necessary by appropriate payments between themselves following
Closing. Real estate taxes which are payable by any tenant directly to the
taxing authority shall not be apportioned hereunder, and Buyer shall accept
title subject to any of such charges unpaid and shall look solely to the tenant
responsible therefor for the payment of the same.

                    (b)          Tenant Security Deposits. At Closing, Seller
shall pay to Buyer or, at Buyer’s request, credit against the Purchase Price the
amount of all security deposits then held by or for Seller under the Existing
Leases. If any security deposits shall be held by Seller in the form of letters
of credit or surety bonds, Seller shall assign its rights thereunder to Buyer
and shall cooperate reasonably with Buyer in respect of the reissuance of any
such letters of credit or bonds in the name of Buyer. After Closing, until such
letters of credit or bonds have been reissued in the name of Buyer, Seller shall
hold each such letter of credit for the benefit of Buyer and shall draw on such
letter of credit at Buyer’s direction, until a substitute letter of credit is
drawn in favor of Buyer and notification of delivery of such substitute letter
of credit is given to Seller by Buyer, whereupon Seller shall promptly surrender
such letter of credit to the applicable tenant, provided, however, that Buyer
shall indemnify, defend and hold harmless Seller from any charge or claim from a
third party that such post-closing draw request was improper or in violation of
such letter of credit or surety bond. Seller shall reciprocally indemnify,
defend and hold harmless Buyer from any charge or claim from a third party that
any pre-closing draw request was improper or in violation of such letter of
credit or surety bond. During the pendency of this Agreement, Seller shall only
apply security deposits in the ordinary course of business following default.

                    (c)          Utility Readings. Seller shall use reasonable
efforts to obtain readings of the gas (if any), water, electric and other
utility meters, if any, on the Property as of the Closing Date. At or prior to
Closing, Seller shall pay all charges based upon such meter readings. However,
if after reasonable efforts Seller is unable to obtain readings of any meters
prior to Closing, Closing shall be completed without such readings and utility
charges will be prorated based on Seller’s reasonable estimate thereof. To the
extent that the utility charges differ from the amount apportioned at Closing,
the parties shall make all necessary by appropriate payments between themselves
following Closing.

                    (d)          Existing Loan. If the Existing Loan is prepaid
or defeased by Buyer on the Closing Date, Seller shall be entitled to the refund
of any deposits or reserves held by

-14-

--------------------------------------------------------------------------------



Lender for taxes, insurance or other items. If the Existing Loan is assumed by
Buyer on the Closing Date, Buyer shall credit Seller at Closing an amount equal
to any deposits or reserves held by Lender for taxes, insurance or other items,
to the extent such deposits and reserves are transferred to Buyer. Interest on
the Existing Loan shall be pro rated between Seller and Buyer as of the Closing
Date with Seller responsible for interest for the period from the payment date
to the Closing Date and Buyer responsible for interest on and after the Closing
Date.

                    (e)           Closing Costs.

                                   (i)          Seller shall pay:

                                                 (A)          Any and all state,
county and/or municipal transfer taxes imposed upon the transactions
contemplated hereby;

                                                 (B)          The costs, if any,
of satisfying any monetary liens (other than the Existing Loan) required to be
satisfied by Seller, curing title defects for any title defects Seller elects to
cure and recording any curative title documents for any title defects Seller
elects to cure;

                                                 (C)          The costs of
recording the Special Warranty Deed;

                                                 (D)          The costs of
recording the Assignment and Assumption of Ground Lease;

                                                 (E)          100% of the costs
of Title Insurance (excluding the cost of title endorsements requested by Buyer,
which shall be borne by Buyer as provided below);

                                                 (F)          100% of the
brokerage commission payable to Seller’s Broker incurred in connection with the
transactions contemplated herein, if and when this transaction closes, in an
amount equal to one percent (1%) of the Purchase Price

                                                 (G)          One-half of Escrow
Agent’s fees; and

                                                 (H)          Seller’s
attorneys’ fees.

                                   (ii)         Buyer shall pay:

                                                 (A)          The costs of
Buyer’s due diligence investigations;

                                                 (B)          If Buyer elects to
assume the Existing Loan, all assumption fees charged by the holder of the
Existing Loan and all costs and expenses, including attorneys’ fees and out of
pocket expenses, charged by such holder or otherwise incurred with respect to
the Buyer’s assumption of the Existing Loan, or, If Buyer elects not to assume
the Existing Loan, all prepayment or defeasance fees, costs and expenses,
including attorneys’ fees and out of pocket expenses, charged by the holder of
the Existing Loan or otherwise incurred with respect to the Seller’s prepayment
of the Existing Loan on the Closing Date;

-15-

--------------------------------------------------------------------------------



                                                   (C)          Any and all
costs and expenses, including attorneys’ fees and out of pocket expenses, if
any, charged by the Ground Lessor in connection with the assignment of the
Seller’s ground leasehold interest in the Ground Lease to Buyer;

                                                   (D)          The costs of the
Phase I environmental site assessment to be obtained by Buyer;

                                                   (E)          The costs of the
Survey;

                                                   (F)          0% of the cost
of Title Insurance, except as provided in clause (H) below;

                                                   (G)          100% of the
brokerage commission payable to Buyer’s Broker (including any co-brokerage fees
payable by Buyer’s Broker to other participating brokers) incurred in connection
with the transactions contemplated herein, if and when this transaction closes;

                                                   (H)          The costs of any
title endorsements requested by Buyer;

                                                   (I)           One-half of
Escrow Agent’s fees; and

                                                   (J)          Buyer’s
attorneys’ fees.

                                      (iii)       All other costs and expenses
incident to this transaction and the closing thereof shall be paid by the party
incurring same.

                       (f)           Final Settlement. All prorations and
adjustments, other than real estate taxes and assessments and utilities, shall
be final at Closing and not subject to further adjustment. Utility charges shall
be finally adjusted directly between Seller and Buyer within sixty (60) days
after the Closing Date. Real estate taxes and assessments shall be finally
adjusted directly between Seller and Buyer within ten (10) business days after
tax statements for calendar year 2012 become available (historically on or about
October 1 of each calendar year). The agreements with respect to prorations in
this Section 5 shall survive Closing.

          6.          Seller’s Representations.

                       (a)          Seller hereby represents and warrants to
Buyer as follows:

                                      (i)          Organization. Seller is a
general partnership, duly organized and validly existing under the laws of the
State of Texas, and has all requisite partnership power and authority to carry
on its business as now conducted.

                                      (ii)          Authorization. Seller has
the requisite power and authority to enter into and perform this Agreement, and
Seller has duly authorized (a) the execution of this Agreement and all documents
to be delivered by Seller at Closing and (b) the performance of all of Seller’s
obligations hereunder.

                                      (iii)          No Condemnation. There are
no existing or, to Seller’s actual knowledge (without investigation on Seller’s
part), pending or overtly threatened condemnation proceedings or deeds in lieu
of condemnation affecting the Property.

-16-

--------------------------------------------------------------------------------



                                     (iv)          Litigation. There is no
existing or, to Seller’s actual knowledge (without investigation on Seller’s
part), pending or overtly threatened litigation involving Seller or the
Property, except as set forth on Exhibit 6(a)(iv) attached hereto.

                                     (v)           Existing Leases. Seller has
provided Buyer access on-site to or copies of all files relating to the Existing
Leases and, to Seller’s actual knowledge, has delivered or made available to
Buyer true, complete and correct copies of each Existing Lease (including all
amendments thereto). To Seller’s actual knowledge, there are no Leases affecting
the Property other than those listed on the Rent Roll. To Seller’s actual
knowledge, there are no unpaid Tenant Inducement Costs under any Existing Leases
other than as set forth in Exhibit 4(a) attached hereto.

                                     (vi)          Assigned Existing Agreements.
Seller has provided Buyer access on-site to or copies of all files relating to
the Assigned Existing Agreements and, to Seller’s actual knowledge, has
delivered or made available to Buyer true, complete and correct copies of each
Assigned Existing Agreement (including all amendments thereto). To Seller’s
actual knowledge, there are no service contracts, service agreements and other
similar instruments affecting the Property other than the Assigned Existing
Agreements.

                                     (vii)         FIRPTA. Seller is not a
“foreign person” (as defined in the Code and Income Tax Regulations). The
provisions of the Foreign Investment in Real Property Tax Act of 1980, as
amended, are not applicable to this transaction.

                                     (viii)        OFAC. Neither Seller nor, to
Seller’s knowledge, any of its affiliates, nor any of their respective partners,
members, shareholders or other equity owners, and none of their respective
employees, officers, directors, representatives or agents, is a person or entity
with whom U.S. persons or entities are restricted from doing business under
regulations of the Office of Foreign Asset Control (“OFAC”) (including those
named on OFAC’s Specially Designated and Blocked Persons List and/or on any
other list of terrorists or terrorist organizations maintained pursuant to any
of the rules and regulations of OFAC or pursuant to any other applicable
executive orders (such lists are collectively referred to as the “Lists”)) or
under any statute, executive order (including Executive Order No. 133224, 66
Fed. Reg. 49079 (Sept. 25, 2001)), or other governmental action.

                                     (ix)          No Options to Purchase.
Seller has not entered into any other contracts for the sale of the Property or
any portion thereof.

                                     (x)           Property Taxes. Neither
Seller nor any of Seller’s predecessors within the past five (5) years has
claimed, with respect to any of the Property, the benefit of any law permitting
a special use valuation for the purposes of obtaining a lower ad valorem tax
rate. A change in the ownership or use of the Property from its present
ownership and use will not trigger liability for “rollback” taxes or other
assessments for prior years.

                                     (xi)          Governmental Matters. Seller,
to Seller’s actual knowledge, has not received written notice from any
governmental authorities or agencies of uncured violations at the Property of
building, fire, air pollution or zoning codes, rules, ordinances or regulations,
environmental and hazardous substances laws, or other rules, ordinances or
regulations relating to the Property.

-17-

--------------------------------------------------------------------------------



                                     (xii)          Environmental Matters.
Seller, to Seller’s actual knowledge, has not received written notice of any
violation of any Environmental Law from any governmental agency. Seller, to
Seller’s actual knowledge, has not received written notice from any neighboring
landowner of any claim of any violation of any Environmental Law.

                       (b)          Deliveries. On or before October 15, 2012,
Seller also agrees that it will furnish or make available on-site to Buyer true
copies of the following:

                                     (i)             Copies of all plans and
specifications relating to the Property to the extent currently in Seller’s or
Seller’s property manager’s possession or control;

                                     (ii)            Copies of 2010, 2011, and
2012 year-to-date books and records (excluding, however, internal memoranda,
financial projections, appraisals and projected budgets) customarily prepared by
or at Seller’s request with respect to the Property, including, without
limitation, to the extent so prepared, all ledgers, records of income, expense,
capital expenditures, deposit receipts, utility bills and property tax bills for
such calendar years or portions thereof, to the extent currently in Seller’s, or
its property manager’s, possession or control;

                                     (iii)           Copies of all Assigned
Existing Agreements and other management, service, maintenance and other
contracts, if any, currently in force with respect to the Property to the extent
currently in Seller’s or its property manager’s, possession or control;

                                     (iv)           Copies of all Existing
Leases currently in force with respect to the Property, delinquency reports,
rent rolls, and tenant lease files including, without limitation, all notices to
or from tenants, copies of all letters of credit, insurance certificates, and
financial reports, if any, to the extent currently in Seller’s, or its property
manager’s, possession or control;

                                     (v)            Copies of all operating
permits, licenses and certificates of occupancy issued with respect to the
Property to the extent currently in Seller’s or its property manager’s,
possession or control;

                                     (vi)           Copies of insurance
certificates or other customary evidence of all existing insurance coverage with
respect to the Property;

                                     (vii)          Copies of all notices to or
from any governmental entity or insurance company to the extent currently in
Seller’s, or its property manager’s, possession or control;

                                     (viii)         Copies of environmental
reports (“Seller’s Reports”) to the extent currently in Seller’s, or its
property manager’s, possession or control; provided that Buyer first executes
and delivers a non-reliance letter to Seller in form acceptable to Seller;

                                     (ix)           Copies of the Ground Lease;

                                     (x)            Copies of the Existing Loan
Documents; and

-18-

--------------------------------------------------------------------------------



                                     (xi)          Copies of all Materials and
any other documentation reasonably requested by Buyer to the extent currently in
Seller’s, or its property manager’s, possession or control and not expressly
excluded above.

                       (c)          NO WARRANTY. NOTWITHSTANDING THE PRIOR
PROVISIONS OF THIS SECTION TO THE CONTRARY, BUYER ACKNOWLEDGES AND UNDERSTANDS
THAT SOME OF THE MATERIALS DELIVERED BY SELLER HAVE BEEN PREPARED BY PARTIES
OTHER THAN SELLER. EXCEPT AS EXPRESSLY PROVIDED IN SECTION 6(A) ABOVE, SELLER
MAKES NO REPRESENTATION OR WARRANTY WHATSOEVER, EXPRESS OR IMPLIED, AS TO THE
COMPLETENESS, CONTENT OR ACCURACY OF THE DELIVERED MATERIALS WHETHER OR NOT
PREPARED BY SELLER.

                       (d)          All references in this Section 6 or
elsewhere in this Agreement to “Seller’s actual knowledge” shall refer solely to
the actual knowledge of Jacqueline Miller Stewart, and shall not be construed to
refer to the knowledge of any other partner, employee, officer, director,
shareholder or agent of Seller or any affiliate of Seller, and shall not include
imputed or constructive knowledge. Notwithstanding anything contained herein to
the contrary, Jacqueline Miller Stewart, shall have no personal liability
hereunder.

          7.          Buyer Representations. Buyer hereby represents to Seller
as follows:

                       (a)          Organization. Buyer is a corporation duly
organized and validly existing under the laws of the State of Texas and has all
requisite power and authority to carry on its business as now conducted.

                       (b)          Authorization. Buyer has the requisite power
and authority to enter into and perform this Agreement, and Buyer has duly
authorized (a) the execution of this Agreement and all documents to be delivered
by Buyer at Closing and (b) the performance of all of Buyer’s obligations
hereunder.

                       (c)          OFAC. Neither Buyer nor, to Buyer’s
knowledge, any of its affiliates, nor, to Buyer’s knowledge, any of their
respective partners, members, shareholders or other equity owners, and, to
Buyer’s knowledge, none of their respective employees, officers, directors,
representatives or agents, is a person or entity with whom U.S. persons or
entities are restricted from doing business under regulations of OFAC (including
those named on any of the Lists or under any statute, executive order (including
Executive Order No. 133224, 66 Fed. Reg. 49079 (Sept. 25, 2001)), or other
governmental action. Notwithstanding anything contained hereinto the contrary,
for the purposes of this provision, the phrase “any of its affiliates, nor any
of their respective partners, members, shareholders or other equity owners”
shall not include (x) any holder of a direct or indirect interest in a publicly
traded company whose shares are listed and traded on a United States national
stock exchange, or (y) any limited partner, unit holder or shareholder owning an
interest of five percent (5%) or less in Buyer or in the holder of any direct or
indirect interest in Buyer.

          8.          Conditions Precedent to Closing.

                       (a)          Buyer shall not be obligated to close under
this Agreement unless each of the following conditions (to the extent material)
shall exist on the Closing Date:

-19-

--------------------------------------------------------------------------------



                                     (i)            Title Insurance. The Title
Company shall commit unconditionally in writing to Buyer to issue the Owner
Policy in accordance with the provisions of Article 3 of this Agreement.

                                     (ii)           Accuracy of Representations.
The representations and warranties made by Seller in this Agreement shall be
true and correct as of the Closing Date in all material respects with
appropriate modifications permitted under this Agreement; provided, however,
Buyer shall have no right to assert a failure of this condition based upon any
change in any representation to the extent that such change was known to Buyer
prior to the end of the Inspection Period.

                                     (iii)          Tenant Estoppel Letters.
Seller shall have delivered to Buyer the Tenant Estoppel Certificates required
pursuant to the terms of Section 4(c).

                                     (iv)          Closing Deliveries. Seller
shall have delivered to Buyer all of the items required to be delivered to Buyer
pursuant to the terms of Section 9.

                                     (v)           Ground Lease Estoppel Letter.
The parties shall have obtained the Ground Lease Estoppel Letter.

          If Buyer does not close under this Agreement because the condition(s)
set forth above are not satisfied, Buyer shall have the right to terminate this
Agreement upon written notice to Seller and Escrow Agent and immediately receive
a return of the Earnest Money Deposit. Upon the return of the Earnest Money
Deposit by Escrow Agent to Buyer, this Agreement shall be and become null and
void and neither party shall have any further rights or obligations hereunder
(except for the indemnity obligations of Buyer to Seller and Seller to Buyer as
set forth in this Agreement, which shall survive the cancellation of this
Agreement); provided, however, if Buyer does not close under this Agreement
because the condition(s) set forth above are not satisfied due to an intentional
act or omission of Seller, it shall be deemed an event of default by Seller, and
Buyer shall have the remedies set forth in Section 10(b) below for such default.

                       (b)         Seller shall not be obligated to close under
this Agreement unless each of the following conditions (to the extent material)
shall exist on the Closing Date:

                                     (i)          Purchase Price. Seller shall
have received the Purchase Price.

                                     (ii)          Accuracy of Representations.
The representations and warranties made by Buyer in this Agreement shall be true
and correct as of the Closing Date in all material respects with appropriate
modifications permitted under this Agreement.

                                     (iii)          Closing Deliveries. Buyer
shall have delivered to Seller all of the items required to be delivered to
Seller pursuant to the terms of Section 9.

                                     (iv)          Ground Lease Estoppel Letter.
The parties shall have received the Ground Lease Estoppel Letter.

                                     (v)           Existing Loan. Buyer shall
have obtained the Loan Approval or irrevocably committed to prepay or defease
the Existing Loan.

-20-

--------------------------------------------------------------------------------



          If Seller does not close under this Agreement because the condition
set forth in subsection (iv) is not satisfied through no act or omission of
Buyer, it shall not be an event of default by Buyer, however Seller shall have
the right to terminate this Agreement upon written notice to Buyer and Escrow
Agent and return of the Earnest Money Deposit to Buyer. Upon the return of the
Earnest Money Deposit by Escrow Agent to Buyer, this Agreement shall be and
become null and void and neither party shall have any further rights or
obligations hereunder (except for the indemnity obligations of Buyer to Seller
and Seller to Buyer as set forth in this Agreement, which shall survive the
cancellation of this Agreement). The failure of any other condition precedent
set forth above shall be deemed an event of default by Buyer, and Seller shall
have the remedies set forth in Section 10(a) below for such default.

          9.          Deliveries at Closing.

                       (a)          Seller’s Deliveries. On the Closing Date,
Seller shall execute (as indicated) and deliver to the Title Company (or make
available at the Property if so indicated and not required to be at the Title
Company for Closing) the following (collectively, the “Seller Deliveries”):

                                     (i)             The Special Warranty Deed.

                                     (ii)            The Assignment and
Assumption of the Ground Lease.

                                     (iii)           The Bill of Sale.

                                     (iv)           The
Assignment and Assumption Agreement.

                                     (v)            A current and updated Rent
Roll without warranty, representation or recourse.

                                     (vi)           If requested by the Title
Company, a bills paid affidavit and a resolution to evidence the capacity of the
signatory for Seller.

                                     (vii)          The FIRPTA Certification.

                                     (viii)        Possession of the Property
free and clear of all parties in possession except under the Existing Leases,
and (to the extent in Seller’s possession) all keys, codes and other security
devices for the Property (to be made available at the Property).

                                     (ix)           The Tenant Notices.

                                     (x)            Copies (to the extent in
Seller’s possession or control) of all books and records for the orderly
transition of operation of the Property (to be made available at the Property).

                                     (xi)           The originals (to the extent
in Seller’s possession or control) of all Existing Leases, all Assigned Existing
Agreements, and all other materials owned by Seller relating to the maintenance
and operation of the Property and which are currently in Seller’s possession or
control (to be made available at the Property).

                                     (xii)          The Tenant Estoppel Letters
to the extent required pursuant to Section 4(c).

-21-

--------------------------------------------------------------------------------



          (xiii)     The Ground Lease Estoppel Letter duly executed by Seller
and Ground Lessor.

                                     (xiv)          If Lender Approval has been
obtained and the Loan Assumption Documents to be executed by Seller (if any)
have been delivered to Seller, the Loan Assumption Documents required to be
executed by Seller (if any).

                                     (xv)           Termination of the existing
management agreement.

                                     (xvi)          Termination of any Existing
Lease or occupancy agreement with Seller, Seller’s managing agent and any
affiliate of Seller for any portion of the Property; except as follows: (A)
Seller’s managing agent may continue to lease Suite 635-205 (managing agent’s
office) containing approximately 1,238 square feet, more or less, located at
5959 Royal Lane, Dallas, Texas 75230, under the terms of the Existing Lease
between Seller and Seller’s managing agent at the current rent of $14.50 per
rentable square foot for a term of up to six(6) months following Closing,
terminable on two (2) days’ written notice to Buyer; and (B) Seller’s managing
agent may continue to occupy Suite 635-202 (managing agent’s conference room),
located at 5959 Royal Lane, Dallas, Texas 75230, at no rent for up to one (1)
week following Closing.

                                     (xvii)         The Update Certificate.

                                     (xviii)        A Lien Waiver executed by
Seller’s Broker.

                                     (xix)          Any other documents which
Seller is obligated to deliver to Buyer pursuant to this Agreement.

                       (b)          Buyer’s Deliveries. On the Closing Date,
Buyer shall execute (as indicated) and deliver to the Title Company the
following:

                                     (i)              The Assignment and
Assumption of the Ground Lease.

                                     (ii)             The Assignment and
Assumption Agreement.

                                     (iii)            The Tenant Notices.

                                     (iv)            If Lender Approval has been
obtained, the Loan Assumption Documents required to be executed by or on behalf
of Buyer.

                                     (v)             A Lien Waiver executed by
Buyer’s Broker.

                                     (vi)            If requested by the Title
Company, a resolution executed by the appropriate parties to evidence the
capacity of the signatory for Buyer.

                                     (vii)           That portion of the
Purchase Price payable in cash at Closing.

                                     (viii)          Any other documents which
Buyer is obligated to deliver to Seller pursuant to this Agreement.

-22-

--------------------------------------------------------------------------------



          10.        Default.

                       (a)          Buyer Default. If Buyer shall have refused
to complete Closing in accordance with this Agreement (other than pursuant to a
right granted in this Agreement), then as Seller’s sole and exclusive remedy,
the Earnest Money Deposit shall be paid to Seller by Escrow Agent and the
Earnest Money Deposit shall be retained by Seller as liquidated damages and not
as a penalty; provided, however, Seller agrees to give Buyer one (1) written
notice of a Buyer default and two (2) business days following delivery of such
notice to cure such default before Seller shall be entitled to retain the
Earnest Money Deposit; and provided, further, such obligation of Seller to give
Buyer such written notice and right to cure shall not be applicable at Closing
if Seller shall have satisfied Seller’s conditions precedent to Closing set
forth in Section 8(a). The receipt of the Earnest Money Deposit shall be
Seller’s sole and exclusive remedy in the event of Buyer’s default hereunder,
and Seller in such event hereby waives any right, unless Closing is completed,
to recover the balance of the Purchase Price or any other amount. Seller and
Buyer agree that the actual damages to Seller in the event of such breach are
impractical to ascertain as of the date of this Agreement and the amount of the
Earnest Money Deposit is a reasonable estimate thereof. If Seller shall retain
the Earnest Money Deposit as liquidated damages, this Agreement shall be and
become null and void. Nothing in this Section 10 shall limit Seller’s rights
against Buyer or Buyer’s rights against Seller by reason of any indemnity
obligations set forth in this Agreement all of which shall survive the
termination of this Agreement.

                       (b)          Seller Default. Buyer agrees that Buyer’s
sole and exclusive remedy for any default by Seller will be to either (i)
terminate this Agreement and receive the Earnest Money Deposit, or (ii) to
commence or maintain an action against Seller for specific performance under
this Agreement. Any action against Seller for specific performance under this
Agreement must be commenced by Buyer within thirty (30) days following the
Closing Date. In no event (i.e., even upon the occurrence of a Seller default)
may Buyer ever pursue, commence or maintain an action for, or otherwise collect,
damages from Seller. Buyer may not pursue an action for specific performance or
other equitable relief in the absence of a Seller default.

          11.        Notices; Computation of Periods.

                       (a)          Notices. All notices given by either party
to the other shall be in writing and shall be sent either (i) by United States
Postal Service registered or certified mail, postage prepaid, return receipt
requested, (ii) by nationally recognized overnight courier service for next
business day delivery, addressed to the other party at the following addresses
listed below or (iii) via facsimile transmission to the facsimile numbers listed
below; provided, however, that if such communication is given via facsimile, an
original counterpart of such communication shall concurrently be sent in the
manner specified in clause (ii) above. Addresses and facsimile numbers of the
parties are as follows:

 

 

As to Seller:

Preston Royal Realty Company
Attention: Jacqueline Miller Stewart
5959 Royal Lane, Suite 634-205
Dallas, Texas 75230
Telephone: 214/559-2740
Facsimile:214/521-4326

-23-

--------------------------------------------------------------------------------




 

 

with a copy at
the same time to:


Bell Nunnally & Martin LLP
Attention: Jean Pierre Boyea
3232 McKinney Avenue, Suite 1400
Dallas, Texas 75204
Telephone: 214/740-1439
Facsimile: 214/740-5739

 

 

As to Buyer:

Tenel H. Tayar
AmREIT Realty Investment Corporation
8 Greenway Plaza, Suite 1000
Houston, TX 77046
Telephone: 713-860-4941
Facsimile:713-850-0498
Email: ttayar@amreit.com

 

 

with a copy at
the same time to:


T. Gaillard Uhlhorn
Bass, Berry & Sims PLC
The Tower at Peabody Place
100 Peabody Place, Suite 900
Memphis, TN 38103
Telephone: 901-543-5943
Facsimile: 901-543-5999
Email: guhlhorn@bassberry.com

 

 

With a copy to
Escrow Agent:
(if required)



Janine Barber
Republic Title of Texas, Inc.
Dallas Uptown Commercial
2626 Howell St,10th Floor
Dallas, TX 75204
Telephone: (214) 855-8863
Facsimile: (214) 855-8898
Email: jbarber@republictitle.com

or to such other address as the respective parties may hereafter designate by
notice in writing in the manner specified above. Any notice may be given on
behalf of any party by its counsel. Notices given in the manner aforesaid shall
be deemed sufficiently served or given for all purposes under this Agreement
upon the earliest of (i) actual receipt or refusal by the addressee, or (ii) one
day following the date of delivery to a nationally recognized overnight courier
service.

-24-

--------------------------------------------------------------------------------



                       (b)          Computation of Periods. If the final day of
any period of time in any provision of this Agreement falls upon a Saturday,
Sunday or a holiday observed by federally insured banks in the State in which
the Property is located or by the United States Postal Service, then, the time
of such period shall be extended to the next day which is not a Saturday, Sunday
or holiday. Unless otherwise specified, in computing any period of time
described in this Agreement, the day of the act or event after which the
designated period of time begins to run is not to be included and the last day
of the period is so computed as to be included, unless such last day is a
Saturday, Sunday or holiday in which event the period shall run until the end of
the next day which is neither a Saturday, Sunday or holiday.

          12.        Fire or Other Casualty.

                       (a)          Risk of Loss and Casualty Insurance. Prior
to Closing, Seller shall have full risk of loss or damage with respect to the
Property. Upon Closing, full risk of loss or damage with respect to the Property
shall pass to Buyer. For purposes of this Section, “loss or damage” shall mean
the following (i) any loss, damage, destruction or injury by fire, storm,
accident, vandalism, flood or other casualty or hazard to the Property; and (ii)
any condemnation, eminent domain or other similar proceeding. Seller agrees to
maintain in effect until the Closing Date the fire and extended coverage
insurance policies now in effect on the Property.

                       (b)          Casualty Damage. If the Property shall be
damaged or destroyed by fire or other casualty or vandalism between the date of
this Agreement and the Closing Date, subject to subparagraph (c) below, the
obligation of Buyer to complete Closing under this Agreement shall in no way be
voided or impaired, and Buyer shall be required to accept the Property in its
then damaged conditioned without abatement of the Purchase Price. If any such
damage or destruction occurs after the date of this Agreement, the proceeds of
all fire and extended coverage insurance policies attributable to the Property
received by Seller and not used by Seller for the repair of the Property (and
Buyer hereby authorizes Seller to use the proceeds for such purpose) shall be
disbursed by Seller to Buyer at Closing or thereafter immediately upon receipt
by Seller and Seller shall also pay to Buyer at Closing the amount of any
deductible; and all unpaid claims under such insurance policies attributable to
the Property shall be assigned by Seller to Buyer on the date of Closing and
there shall be no reduction in the Purchase Price by reason of such unpaid claim
except that the Purchase Price shall be reduced by the amount of any deductible.

                       (c)          Right of Termination. Notwithstanding any of
the preceding provisions of this Section 12, if the Property shall be
substantially damaged by vandalism, fire or other insured casualty prior to the
Closing Date, Buyer shall have the right to terminate this Agreement by written
notice to Seller. Upon such termination, the Earnest Money Deposit shall be
returned by Escrow Agent to Buyer, neither party shall have any further rights
or obligations hereunder (except the indemnity obligations of Buyer to Seller
and Seller to Buyer set forth in this Agreement which shall survive the
termination of this Agreement), and this Agreement shall be null and void.
Substantial damage shall mean such damage that would either (i) cost, in the
reasonable judgment of Seller’s independent insurance adjuster, at least two
percent (2%) of the Purchase Price to repair to its prior condition, (ii) permit
any Major Tenant to terminate its Lease, or (iii) permit tenants with leases
comprising an aggregate of 15,000 leased net rentable area of the Property to
terminate their respective lease(s). If Buyer desires to terminate this
Agreement pursuant to this subparagraph (c), Buyer must give a written notice of
termination to Seller within ten (10) business days following Buyer’s receipt of
Seller’s notice of the occurrence

-25-

--------------------------------------------------------------------------------



of the casualty and of Seller’s independent insurance adjuster’s reasonable
estimate of the cost of repair.

          13.        Assignability.

                       (a)          Limited Assignment. Subject to the further
limitations in subparagraph (b) below, prior to Closing Buyer may, without the
prior written consent of Seller, assign this Agreement, and all, but not part,
of Buyer’s rights under this Agreement, to an entity (i) which is qualified to
do business in the State in which the Property is located, and (ii) which is
directly or indirectly controlled by the entity owning all or substantially all
of the interests in Buyer or is an investment fund of, or investment advisory
client of, Buyer; provided, however, that such assignment shall not release or
relieve Buyer of and from any liability or obligation under this Agreement, and
Buyer shall continue to be primarily liable to Seller under this Agreement. No
such assignment shall be effective, however, unless and until Buyer shall have
furnished to Seller both an executed copy of the assignment and assumption
agreement, in form reasonably satisfactory to Seller, by the assignee to assume,
perform and be responsible, jointly and severally with the Buyer named herein,
for the performance of all of the obligations of Buyer under this Agreement, and
which contains a representation by the assignee that all of the representations
and warranties made by Buyer in this Agreement are true and correct with respect
to the assignee as of the date of the assumption agreement (or if the assignee
is a different form of entity, the applicable representation shall be modified
as appropriate). Seller shall have the right to rely in good faith on the
genuineness and validity of the notice from Buyer of an assignment and to convey
the Property to the assignee without liability to Buyer or any other person.
Buyer shall indemnify and save Seller harmless from and against any such
liability in connection with such conveyance to the assignee.

                       (b)          Prohibited Assignments. Notwithstanding the
foregoing provisions of subparagraph (a), Buyer shall have no right to assign
this Agreement (i) to any person who, or to any entity which, has as a direct or
indirect majority owner a person with a felony criminal record or currently
under a felony criminal indictment; or (ii) to any person who, or entity which,
cannot make the Buyer OFAC representation.

                       (c)          Successors and Assigns. Except as provided
in subparagraph (a), Buyer may not assign or suffer an assignment of this
Agreement and its rights under this Agreement, without the prior written consent
of Seller, which consent Seller may deny in its sole and absolute discretion.
Subject to the foregoing limitations, this Agreement shall extend to, and shall
bind, the respective heirs, executors, personal representatives, successors and
assigns of Seller and Buyer.

          14.        Inspection Period.

                       (a)          Right to Inspect. Buyer, and Buyer’s agents
and representatives, shall have the right, from time to time, between the
Effective Date and 5:00 p.m., Central Standard Time, on November 2, 2012
(“Inspection Period”), during normal business hours, to enter upon the Property
for the purpose of examining the financial and operating books and records
relating to the Property maintained by or for the benefit of Seller,
interviewing tenants of the Property and conducting such non-destructive
physical engineering, feasibility and other studies and tests on or of the
Property as Buyer considers to be appropriate (including a Phase I environmental
assessment report and a structural engineering report, but excluding, without
Seller’s prior written consent, any invasive testing), testing of machinery and
equipment, taking

-26-

--------------------------------------------------------------------------------



of measurements, making of surveys and generally for the reasonable
ascertainment of the physical condition of the Property; provided, however, that
Buyer shall (i) give Seller at least one (1) business day prior notice of the
time, place and purpose of such entry and permit a representative of Seller to
accompany Buyer; (ii) restore any damage to the Property or any adjacent
property caused by such actions; (iii) indemnify, defend and save Seller and, as
the case may be, its partners, trustees, shareholders, directors, officers,
employees and agents harmless of and from any and all liabilities which Seller
and its partners, trustees, shareholders, directors, officers, employees and
agents may suffer related to property damage or personal injury, to the extent
caused by such entry and such activities; (iv) give Seller at least one (1)
business day prior notice of the time and place of any tenant interview, and
permit a representative of Seller to be present at each tenant interview; and
(v) prior to entry onto the Property, furnish Seller with a certificate of
general liability and property damage insurance maintained by Buyer with single
occurrence coverage of at least $5,000,000.00 and naming Seller and its
management agent as additional insureds. Notwithstanding the generality of the
foregoing, Buyer agrees (i) not to conduct any tenant interviews on or before
October 26, 2012, (ii) to provide at least one (1) business day prior notice to
Seller of the tenants Buyer desires to interview (not to exceed tenants
occupying in excess of 75% of the net leasable area of the Property) and (iii)
to permit a representative of the Seller to be present at all tenant interviews.
All such inspection rights shall be subject to the rights of tenants under the
Existing Leases.

                       (b)          No Liens Permitted. Nothing contained in
this Agreement shall be deemed or construed in any way as constituting the
consent or request of Seller, express or implied by inference or otherwise, to
any party for the performance of any labor or the furnishing of any materials to
the Property or any part thereof, nor as giving Buyer any right, power or
authority to contract for or permit the rendering of any services or the
furnishing of any materials that would give rise to the filing of any liens
against the Property or any part thereof.

                       (c)          Assumption of the Existing Loan. Buyer and
Seller agree that in connection with the sale of the Property, it shall be a
condition precedent to the Closing obligations of Seller that Buyer either (i)
assume the Existing Loan (the “Loan Assumption”), or (ii) prepay and/or defease
the Existing Loan. Buyer shall make such election, and notify Seller in writing,
before noon, Central Time, on November 2, 2012. If Buyer elects to assume the
Existing Loan and is unable to obtain Lender Approval (as hereinafter defined)
prior to Closing, Buyer shall nonetheless proceed to Closing, in which event
Buyer shall prepay and/or defease the Existing Loan at Closing at Buyer’s sole
expense.

                                     (i)           Assumption of the Existing
Loan Documents. In connection with the Closing and, if Buyer so elects, the Loan
Assumption, Buyer shall have the right to contact Lender regarding the Loan
Assumption. Seller and Buyer agree to promptly furnish all applications and
reasonable information requested by Lender, shall reasonably cooperate with
Lender and each other in expediting the Loan Assumption approval process, and
Buyer shall keep Seller closely advised of Buyer’s communication with Lender. In
connection with the Loan Assumption, the parties will diligently pursue
negotiations of an assumption agreement (and such other documents, instruments,
certificates and/or legal opinions as may be required by Lender (collectively,
the “Loan Assumption Documents”)). The Loan Assumption Documents shall provide a
release of Seller in a form reasonably acceptable to Seller.

                                     (ii)          Assumption Fees. Buyer shall
pay (a) any and all fees and charges associated with the Lender Approval; (b)
any and all loan transfer fees and debt assumption fees due to Lender in
connection with the Loan Assumption; and (c) any and all

-27-

--------------------------------------------------------------------------------



fees charged by Lender in connection with the drafting and negotiating of the
Loan Assumption Documents. Each of Buyer and Seller shall pay their respective
attorneys’ fees incurred in connection with the Loan Assumption.

                                     (iii)          Lender Approval. Lender’s
conditional approval of the Loan Assumption, together with a final version of
the Loan Assumption Documents providing for a full release of Seller from all
obligations and liabilities with respect to the Loan first accruing from and
after Closing, shall constitute “Lender Approval”. Buyer will deliver draft
copies of the Loan Assumption Documents to Seller promptly after receipt from
Lender and will deliver executed originals of the Loan Assumption Documents at
Closing. Buyer shall be responsible for any and all prepayment fees and/or costs
in connection with the payoff or defeasance of the Existing Loan including,
without limitation, any prepayment fee.

                       (d)          Ground Lease Estoppel Letter. Buyer and
Seller agree that in connection with the sale of the Property, it shall be a
condition precedent to the Closing obligations of Seller and Buyer that Buyer
obtain the Ground Lease Estoppel Letter. If the parties are unable to obtain the
Ground Lease Estoppel Letter by the end of the Inspection Period, then either
party may terminate this Agreement, the Earnest Money shall be returned to Buyer
and neither party shall have any further liability hereunder (except for the
indemnity obligations of Buyer to Seller and Seller to Buyer under this
Agreement which shall survive termination of this Agreement). Seller and Buyer
agree to promptly furnish all reasonable information requested by Ground Lessor,
and shall reasonably cooperate with Ground Lessor in expediting the Ground
Lessor approval process. In connection therewith, the parties will diligently
pursue any reasonable changes to the form of Ground Lease Estoppel Letter
requested by Ground Lessor. Each of Buyer and Seller shall pay their respective
attorneys’ fees incurred in connection any negotiation of the form of Ground
Lease Estoppel Letter. Neither Seller nor Buyer shall be obligated to pay incur
any additional cost or expense in connection therewith. Seller will deliver a
copy of the executed Ground Lease Estoppel Letter promptly after receipt from
Ground Lessor and will deliver the executed original Ground Lease Estoppel
Letter at Closing.

                       (e)          Right of Termination. If Buyer, in Buyer’s
sole and absolute discretion, determines that it is not satisfied with the
Property for any or no reason, or fails to obtain Lender’s consent to the
assumption of the Existing Loan by Buyer, Buyer shall have the right on or prior
to the expiration of the Inspection Period to terminate this Agreement. In the
event that Buyer is satisfied with the Property and other matters contemplated
herein and chooses to proceed with the transaction contemplated by this
Agreement, Buyer will give Seller written notice (“Continuation Notice”) on or
prior to the expiration of the Inspection Period. In the event that Buyer does
not provide such Continuation Notice to Seller by the expiration of the
Inspection Period, then Buyer will be deemed to have elected to terminate this
Agreement pursuant to this Section 14(e). In such event, this Agreement shall
immediately terminate (except for the indemnity obligations of Buyer to Seller
and Seller to Buyer under this Agreement which shall survive termination of this
Agreement) and the Earnest Money Deposit shall be returned to Buyer, as Buyer’s
sole and exclusive remedy. Upon termination of this Agreement by Buyer, as a
condition to the return of the Earnest Money Deposit, Buyer shall return the due
diligence materials delivered by Seller to Buyer and shall furnish a copy of
reports obtained by Buyer with respect to the Property to Seller.

                       (f)          Financing. Except for the provisions of this
Agreement related to the assumption, prepayment or defeasance of the Existing
Loan, there is no financing contingency to Buyer’s obligations under this
Agreement.

-28-

--------------------------------------------------------------------------------



          15.        Condemnation.

                       (a)          Taking. If any part of the Property shall be
taken by exercise of the power of eminent domain after the date of this
Agreement, subject to the provisions of subparagraph (b) below, this Agreement
shall continue in full force and effect and there shall be no abatement of the
Purchase Price. Seller shall be relieved, however, of its duty to convey title
to the portion so taken, but Seller shall, on the Closing Date, assign to Buyer
all rights and claims to any awards arising therefrom as well as any money
theretofore received by Seller on account thereof net of any expenses to Seller,
including reasonable attorneys’ fees of collecting the same. Seller shall
promptly furnish Buyer with a copy of the declaration of taking promptly after
Seller’s receipt thereof. If Seller fails to permit Buyer to approve the
settlement of any condemnation claim and Buyer, in Buyer’s good faith reasonable
judgment, determines that the final condemnation award will not adequately
compensate for the portion of the Property lost as a result of such taking, then
Buyer may terminate this Agreement by written notice to Seller no later than the
fifth (5th) business day following Buyer’s receipt of notice of such final
condemnation award.

                       (b)          Material Taking. If any taking a portion of
the Property materially interferes with the use of the Property for the purposes
for which it is currently used, Buyer may terminate this Agreement, by written
notice to Seller and Escrow Agent within ten (10) days of Seller’s notice to
Buyer of such a taking. Upon the giving of such termination notice, the Earnest
Money Deposit shall be returned to Buyer by Escrow Agent and this Agreement
shall become null and void, except for the indemnity obligations of Buyer to
Seller and of Seller to Buyer set forth in this Agreement which will survive
termination of this Agreement. If Buyer does not timely give notice of
termination, Buyer shall be deemed to have waived its option contained in this
Section 15(b) to terminate this Agreement, Buyer’s obligations under this
Agreement shall remain in effect notwithstanding such condemnation and Buyer
shall remain obligated to consummate the purchase in accordance with the terms
of this Agreement; provided, however, that Seller shall, on the Closing Date (i)
assign and remit to Buyer, and Buyer shall be entitled to receive and keep, the
net proceeds of any award or other proceeds of such Material Taking which may
have been collected by Seller as a result of such Material Taking less the
reasonable expenses incurred by Seller in connection with such Taking, or (ii)
if no award or other proceeds have been collected, deliver to Buyer an
assignment of Seller’s right to any such award or other proceeds which may be
payable to Seller as a result of such Material Taking. As used herein, the term
“Material Taking” shall mean any taking or proposed taking by eminent domain
which involves a taking of two percent (2%) or more of the leased area of the
Property as determined by an independent appraiser chosen by Seller and Buyer,
or which materially adversely affects access to the Property on a permanent
basis, or causes the Property to be in violation of applicable zoning laws or
parking requirements, which violation cannot be cured, or which permits any
tenant to terminate its lease.

          16.        Brokers. Buyer represents and warrants to Seller that Buyer
has dealt with no broker or other intermediary in connection with this
transaction or the Property other than Seller’s Broker and Buyer’s Broker.
Seller represents and warrants to Buyer that Seller has dealt with no broker or
other intermediary in connection with this transaction or the Property other
than Seller’s Broker and Buyer’s Broker. If any broker or other intermediary
other than Seller’s Broker or Buyer’s Broker claims to have dealt with Buyer or
Seller in connection with this transaction or the Property, to have introduced
the Property to Buyer for sale, or to have been the inducing cause of the sale,
the party under whom such broker or intermediary is

-29-

--------------------------------------------------------------------------------



claiming shall indemnify, defend and save the other party harmless of and from
any claim for commission or compensation by such broker or other intermediary.

          17.        CONDITION OF PROPERTY.

                       (a)          NO WARRANTIES. THE ENTIRE AGREEMENT BETWEEN
SELLER AND BUYER WITH RESPECT TO THE PROPERTY AND THE SALE THEREOF IS EXPRESSLY
SET FORTH IN THIS AGREEMENT. THE PARTIES ARE NOT BOUND BY ANY AGREEMENTS,
UNDERSTANDINGS, PROVISIONS, CONDITIONS, REPRESENTATIONS OR WARRANTIES (WHETHER
WRITTEN OR ORAL AND WHETHER MADE BY SELLER OR ANY AGENT, EMPLOYEE OR PRINCIPAL
OF SELLER OR ANY OTHER PARTY) OTHER THAN AS ARE EXPRESSLY SET FORTH AND
STIPULATED IN THIS AGREEMENT OR IN THE DOCUMENTS CONTEMPLATED UNDER THIS
AGREEMENT TO BE EXECUTED AT CLOSING. WITHOUT IN ANY MANNER LIMITING THE
GENERALITY OF THE FOREGOING, BUYER ACKNOWLEDGES THAT, AS OF THE CLOSING DATE, IT
AND ITS REPRESENTATIVES SHALL BE DEEMED TO HAVE FULLY INSPECTED THE PROPERTY,
THE EXISTING LEASES AND ASSIGNED EXISTING AGREEMENTS, OR PURSUANT TO THIS
AGREEMENT WILL BE PROVIDED WITH AN ADEQUATE OPPORTUNITY TO DO SO, ARE OR WILL BE
FULLY FAMILIAR WITH THE FINANCIAL AND PHYSICAL (INCLUDING WITHOUT LIMITATION,
ENVIRONMENTAL AND SOIL COMPACTION) CONDITION THEREOF, AND THAT THE PROPERTY, THE
EXISTING LEASES AND ASSIGNED EXISTING AGREEMENTS WILL BE PURCHASED BY BUYER
(SUBJECT IN ALL EVENTS AND CIRCUMSTANCES, AS TO THE PROPERTY, TO SELLER’S
SPECIAL WARRANTY OF TITLE) IN AN “AS IS” AND “WHERE IS” CONDITION AND WITH ALL
EXISTING DEFECTS AS A RESULT OF SUCH INSPECTIONS AND INVESTIGATIONS AND NOT IN
RELIANCE ON ANY AGREEMENT, UNDERSTANDING, CONDITION, WARRANTY (INCLUDING,
WITHOUT LIMITATION, WARRANTIES OF HABITABILITY, MERCHANTABILITY OR FITNESS FOR A
PARTICULAR PURPOSE) OR REPRESENTATION MADE BY SELLER OR ANY AGENT, EMPLOYEE OR
PRINCIPAL OF SELLER OR ANY OTHER PARTY (EXCEPT AS EXPRESSLY ELSEWHERE PROVIDED
IN THIS AGREEMENT) AS TO THE FINANCIAL OR PHYSICAL (INCLUDING, WITHOUT
LIMITATION, ENVIRONMENTAL AND SOIL COMPACTION) CONDITION OF THE PROPERTY OR THE
AREAS SURROUNDING THE PROPERTY, AS TO ANY MATTER, INCLUDING WITHOUT LIMITATION
AS TO ANY PERMITTED USE THEREOF, THE ZONING CLASSIFICATION THEREOF OR COMPLIANCE
THEREOF WITH FEDERAL, STATE OR LOCAL LAWS, AS TO THE INCOME OR EXPENSE IN
CONNECTION THEREWITH, AS TO WHETHER OR NOT ANY PORTION THEREOF IS IN THE FLOOD
PLAIN, OR AS TO ANY OTHER MATTER IN CONNECTION THEREWITH. BUYER ACKNOWLEDGES
THAT, EXCEPT AS EXPRESSLY PROVIDED IN THIS AGREEMENT OR IN THE DOCUMENTS
CONTEMPLATED UNDER THIS AGREEMENT TO BE EXECUTED AT CLOSING, NEITHER SELLER, OR
ANY AGENT OR EMPLOYEE OF SELLER NOR ANY OTHER PARTY ACTING ON BEHALF OF SELLER
HAS MADE OR SHALL BE DEEMED TO HAVE MADE ANY SUCH AGREEMENT, CONDITION,
REPRESENTATION OR WARRANTY EITHER EXPRESSED OR IMPLIED. THIS PARAGRAPH SHALL
SURVIVE CLOSING, AND SHALL BE DEEMED INCORPORATED BY REFERENCE AND MADE A PART
OF ALL DOCUMENTS DELIVERED BY SELLER TO BUYER IN CONNECTION WITH THE SALE OF THE
PROPERTY.

                       (b)          CHANGE OF CONDITIONS. SUBJECT TO THE
PROVISIONS OF THIS AGREEMENT, BUYER SHALL ACCEPT THE PROPERTY AT THE TIME OF
CLOSING IN THE SAME CONDITION AS THE SAME ARE IN AS OF THE EXPIRATION OF THE

-30-

--------------------------------------------------------------------------------



INSPECTION PERIOD, AS SUCH CONDITION SHALL HAVE CHANGED BY REASON OF NORMAL WEAR
AND TEAR, DAMAGE BY FIRE OR OTHER CASUALTY AND VANDALISM. SUBJECT TO THE
PROVISIONS OF THIS AGREEMENT, WITHOUT LIMITING THE GENERALITY OF THE FOREGOING,
BUYER SPECIFICALLY ACKNOWLEDGES THAT THE FACT THAT ANY PORTION OF THE PROPERTY
OR ANY EQUIPMENT OR MACHINERY THEREIN OR ANY PART THEREOF MAY NOT BE IN WORKING
ORDER OR CONDITION AT THE CLOSING DATE BY REASON OF NORMAL WEAR AND TEAR OR
DAMAGE BY FIRE OR OTHER CASUALTY OR VANDALISM, OR BY REASON OF ITS PRESENT
CONDITION, SHALL NOT RELIEVE BUYER OF ITS OBLIGATION TO COMPLETE CLOSING UNDER
THIS AGREEMENT AND PAY THE FULL PURCHASE PRICE. NOTWITHSTANDING THAT, EXCEPT AS
PROVIDED IN THIS AGREEMENT, SELLER HAS NO OBLIGATION TO MAKE ANY REPAIRS OR
REPLACEMENTS REQUIRED BY REASON OF NORMAL WEAR AND TEAR, FIRE OR OTHER CASUALTY,
OR VANDALISM, SELLER MAY, AT ITS OPTION, MAKE ANY SUCH REPAIRS AND REPLACEMENTS
PRIOR TO THE CLOSING DATE IF SELLER BELIEVES SUCH REPAIRS AND REPLACEMENTS ARE
NECESSARY, DESIRABLE OR LEGALLY REQUIRED TO PROTECT THE PROPERTY.

                    (c)     Condition of Delivery. Seller has, subject to
subparagraph (d) below, no obligation to deliver the Property in a “broom clean”
condition if it is currently not in broom clean condition, and at Closing Seller
may leave in the Property all items of personal property and equipment,
partitions and debris as are now presently therein.

                    (d)     Seller Operation of the Property. Notwithstanding
the foregoing provisions of this Section 17, between the date of the execution
of this Agreement and the Closing Date, Seller shall, subject to the limitations
and other provisions hereof, continue to lease and operate the Property in a
manner consistent with leasing and operation on the date of this Agreement,
shall comply in all material respects with Seller’s obligations under the
Existing Leases and Assigned Existing Agreements, and shall perform all
customary repairs (and emergency repairs, to the extent necessary to remedy the
emergency) to the Property as Seller has customarily previously performed to
maintain them in the same condition or better as they are as of the date of the
expiration of the Inspection Period, as said condition shall be changed by
normal wear and tear, damage by fire or other casualty, or vandalism. Seller
shall maintain all insurance which is in effect as of the date this Agreement
through the Closing Date.

                    (e)     RELEASE. WITHOUT LIMITING THE PROVISIONS OF
SUBPARAGRAPH (a) ABOVE AND NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN
THIS AGREEMENT, BUYER HEREBY RELEASES SELLER AND (AS THE CASE MAY BE) SELLER’S
OFFICERS, DIRECTORS, SHAREHOLDERS, TRUSTEES, PARTNERS, EMPLOYEES, MANAGERS AND
AGENTS FROM ANY AND ALL CLAIMS, DEMANDS, CAUSES OF ACTIONS, LOSSES, DAMAGES,
LIABILITIES, COSTS AND EXPENSES (INCLUDING ATTORNEYS’ FEES WHETHER THE SUIT IS
INSTITUTED OR NOT) WHETHER KNOWN OR UNKNOWN, LIQUIDATED OR CONTINGENT
(HEREINAFTER COLLECTIVELY CALLED THE “CLAIMS”) ARISING FROM OR RELATING TO (i)
ANY DEFECTS, ERRORS OR OMISSIONS IN THE DESIGN OR CONSTRUCTION OF THE PROPERTY
WHETHER THE SAME ARE THE RESULT OF NEGLIGENCE, OR OTHERWISE, OR (ii) ANY OTHER
CONDITIONS, INCLUDING ENVIRONMENTAL AND OTHER PHYSICAL CONDITIONS, AFFECTING THE
PROPERTY WHETHER THE SAME ARE A RESULT OF NEGLIGENCE OR OTHERWISE. THE RELEASE
SET FORTH IN THIS SECTION SPECIFICALLY INCLUDES, WITHOUT LIMITATION, ANY CLAIMS
(INCLUDING INDEMNITY AND CONTRIBUTION CLAIMS) UNDER ANY ENVIRONMENTAL LAWS OF
THE UNITED

 

 

 

 

-31-

 


--------------------------------------------------------------------------------



STATES, THE STATE IN WHICH THE PROPERTY IS LOCATED OR ANY POLITICAL SUBDIVISION
THEREOF OR UNDER THE AMERICANS WITH DISABILITIES ACT OF 1990, AS ANY OF THOSE
LAWS MAY BE AMENDED FROM TIME TO TIME AND ANY REGULATIONS, ORDERS, RULES OF
PROCEDURES OR GUIDELINES PROMULGATED IN CONNECTION WITH SUCH LAWS, REGARDLESS OF
WHETHER THEY ARE IN EXISTENCE ON THE DATE OF THIS AGREEMENT. BUYER ACKNOWLEDGES
THAT BUYER HAS BEEN REPRESENTED BY INDEPENDENT LEGAL COUNSEL OF BUYER’S
SELECTION AND BUYER IS GRANTING THIS RELEASE OF ITS OWN VOLITION AND AFTER
CONSULTATION WITH BUYER’S COUNSEL.

                    (f)     Seller Reports. Buyer acknowledges that Seller makes
no warranties or representations regarding the adequacy, accuracy or
completeness of the Seller’s Reports or other documents relating to the Seller’s
Reports, if any, and Buyer shall have no claim against Seller based upon the
Seller’s Reports or such other documents relating to the Seller’s Reports. Buyer
further acknowledges that Buyer has had full opportunity to perform such
environmental and engineering investigations as Buyer deems appropriate prior to
entering into this Agreement or shall have such opportunity during the
Inspection Period, and Buyer obtained or shall obtain, at Buyer’s option, its
own environmental and engineering reports of the Property.

                    (g)     Effect of Disclaimers. Buyer acknowledges and agrees
that the Purchase Price has been negotiated to take into account that the
Property are being sold subject to the provisions of this Section 17.

          18.     Survival of Provisions.

                    (a)     Acceptance by Buyer of the Seller’s Deliveries at
Closing shall constitute an acknowledgment by Buyer of full performance by
Seller of all of Seller’s obligations under this Agreement, except for those
expressly set forth in this Agreement which will expressly survive Closing.

                    (b)     Buyer’s obligations under this Agreement which
expressly require performance or observance after the Closing Date shall survive
Closing, notwithstanding any presumption to the contrary.

                              (i)     Notwithstanding any provision to the
contrary set forth in this Agreement, the warranties and representations of
Seller (all herein called the “Surviving Warranties”) shall survive Closing
under this Agreement until six (6) months following the Closing Date.

                              (ii)    If Buyer (A) obtains actual knowledge that
any of the Surviving Warranties are breached prior to the Closing Date, (B)
contemporaneously gives written notice of such breach to Seller, and (C) Seller,
using commercially reasonable efforts, is unable to cure such breach within
fifteen (15) following Seller’s receipt of such notice, then Buyer’s sole right
and remedy shall be to terminate this Agreement by giving to Seller written
notice of such termination on or prior to the Closing Date. In any such event,
the Closing Date shall be extended to the end of such cure period. Upon the
giving of such termination notice, the Earnest Money Deposit shall be returned
to Buyer by Escrow Agent and this Agreement shall become null and void, except
for the indemnity obligations of Buyer to Seller and of Seller to Buyer set
forth in this Agreement which will survive termination of this Agreement. If
Buyer fails to give such written termination notice to Seller prior to Closing,
Buyer shall be deemed to have waived

 

 

 

 

-32-

 


--------------------------------------------------------------------------------



any right or remedy (including, without limitation, any right under this
Agreement to terminate this Agreement) against Seller by reason of the breach of
such warranty.

                              (iii)   Subsequent to Closing, Seller shall have
no liability to Buyer by reason of a breach or default of any of the Surviving
Warranties, unless Buyer shall have given to Seller written notice
(“Warranty Notice”) of such breach or default within six (6) months after the
Closing Date, and shall have given to Seller an opportunity to cure any such
breach or default within a reasonable period of time after Buyer’s learning of
such breach of warranty. In no event shall Seller’s aggregate liability to Buyer
by reason of any one or more breaches or defaults of any covenants, indemnities,
representations, warranties or other breaches under this Agreement or any
document delivered by Seller to Buyer at Closing exceed $620,000.00 (such
liability will be subject to floor of $50,000.00) and Buyer will have no right
to rescind this Agreement. Any litigation to enforce any Surviving Warranty must
be commenced on or before six (6) months following the Closing Date, and if not
commenced on or before such date, Buyer shall be deemed to have waived its
claims for such breach or default.

          19.     Limited Liability.

                    (a)     Except as expressly provided in Section 19(b), the
obligations of Seller under this Agreement or directly or indirectly arising out
of this Agreement shall be limited solely to Seller’s interest in the Property
and neither Buyer nor any one else claiming by or through Buyer shall have any
claim against any other asset of Seller or any partner of Seller.

                    (b)     Seller covenants that until six (6) months following
the Closing Date, Seller shall maintain its legal existence. If no claim has
been made by Buyer against Seller prior to six (6) months following the Closing
Date, Seller may dissolve its legal existence. If a claim has been made by Buyer
against Seller prior to six (6) months following the Closing Date, Seller shall
maintain its legal existence until Buyer’s claim is resolved or finally
determined by a court of competent jurisdiction. Buyer may seek actual damages
(but not consequential, exemplary or punitive damages) up to, but not in excess
of, the amount of $620,000.00, for Seller’s breach of the provisions of this
Agreement that survive Closing or for Seller’s breach of its obligations under
the documents executed by Seller and delivered to Buyer at Closing, if and only
if all of the conditions to Buyer’s recovery right set forth below occur. No
suit may be brought which is commenced after six (6) months following the
Closing Date, nor may any suit be brought that does not satisfy all of the
following conditions (with the burden of proving that such conditions have been
satisfied falling on Buyer):

                              (i)     Buyer first becomes aware of such breach
after the Closing Date;

                              (ii)    Buyer provides the Warranty Notice on or
before six (6) months following the Closing Date; and

                              (iii)   If Buyer’s claim is for a breach of any of
Seller’s warranties or representations contained in Section 6(a) made by Seller
to the standard of knowledge, Seller must have known that the warranty or
representation was inaccurate at the time made.

          This Section 19(b) shall survive Closing.

                    (c)     This limitation of liability provision is a material
inducement for Seller to enter into this Agreement, and but for this provision
Seller would not have entered into this

 

 

 

 

-33-

 


--------------------------------------------------------------------------------



Agreement.

          20.     Miscellaneous.

                    (a)     Captions or Headings; Interpretation. The captions
or headings of the sections, paragraphs, and subparagraphs of this Agreement are
for convenience only, and shall not control or affect the meaning or
construction of any of the terms or provisions of this Agreement. Wherever in
this Agreement the singular number is used, the same shall include the plural
and vice versa and the masculine gender shall include the feminine gender and
vice versa as the context shall require.

                    (b)     Amendments and Waivers. No change, alteration,
amendment, modification or waiver of any of the terms or provisions of this
Agreement shall be valid, unless the same shall be in writing and signed by
Buyer and Seller.

                    (c)     No Rule of Construction. This Agreement has been
negotiated at arms length by both Seller and Buyer, and no rule of construction
shall be invoked against either party with respect to the authorship thereof or
of any of the documents to be delivered by the respective parties at Closing.

                    (d)     Counterparts. This Contract may be executed in
multiple counterparts each of which shall be deemed an original but together
shall constitute one agreement.

                    (e)     Applicable Law. This Agreement shall be governed and
construed according to the laws of the State in which the Property is located.

                    (f)     Right to Waive Conditions or Contingency. Either
party may waive any of the terms and conditions of this Agreement made for its
benefit provided such waiver is in writing and signed by the party waiving such
term or condition.

                    (g)     Partial Invalidity. If any term, covenant, condition
or provision of this Agreement or the application thereof to any person or
circumstance shall be invalid or unenforceable, at any time or to any extent,
the remainder of this Agreement, or the application of such term or provision to
persons or circumstances other than those as to which it is held invalid or
unenforceable, shall not be affected thereby. Each term, covenant, condition and
provision of this Agreement shall be valid and enforced to the fullest extent
permitted by law.

                    (h)     Confidentiality. Except for Buyer’s disclosure to
its investors, attorneys, accountants, consultants, potential lenders and
potential partners, Seller and Buyer agree to keep this Agreement confidential
and not make any public announcements or disclosures with respect to the subject
matter of this Agreement without the written consent of the other party. This
provision shall survive Closing unless Seller or Buyer is required to disclose
such matter by law or for purposes of regulatory compliance.

                    (i)     Property Excluded. This sale does not include, and
Seller shall remove from the Property prior to Closing, the items of personal
property listed on Exhibit 20(i) attached hereto. Prior to the Closing Date,
Seller shall repair in a reasonable manner, all holes and other damage to the
building directly resulting from the removal by Seller from the building of the
items of property not included in this sale.

 

 

 

 

-34-

 


--------------------------------------------------------------------------------



                    (j)     Agreement Not To Be Recorded. This Agreement shall
not be filed of record by or on behalf of Buyer in any office or place of public
record. If Buyer fails to comply with the terms hereof by recording or
attempting to record this Agreement or a notice thereof, such act shall not
operate to bind or cloud the title to the Property. Seller shall, nevertheless,
have the right forthwith to institute appropriate legal proceedings to have the
same removed from record. If Buyer or any agent, broker or counsel acting for
Buyer shall cause or permit this Agreement or a copy thereof to be filed in an
office or place of public record, Seller, at its option, and in addition to
Seller’s other rights and remedies, may treat such act as a default of this
Agreement on the part of Buyer. However, the filing of this Agreement in any
lawsuit or other proceedings in which such document is relevant or material
shall not be deemed to be a violation of this paragraph.

                    (k)    Time of the Essence. Time, wherever specified herein
for the performance by Seller or Buyer of any of their respective obligations
hereunder (including, without limitation the time deadline for Buyer’s delivery
of the Earnest Money Deposit under Section 2.2 and Buyer’s delivery of a
Continuation Notice under Section 14), is hereby made and declared to be of the
essence of this Agreement.

                    (l)     Attorneys’ Fees. If either party commences legal
proceedings for any relief against the other party arising out of this Agreement
or any documents, agreements, exhibits or certificates contemplated hereby, the
losing party shall pay the prevailing party’s reasonable attorneys’ fees upon
final settlement, judgment or appeal thereof.

                    (m)    Jury Trial. Seller and Buyer each hereby knowingly
and unconditionally waive any and all right to demand a jury trial in any action
for the interpretation or enforcement of this Agreement.

                    (n)     No Partnership. Nothing contained in this Agreement
shall be construed to create a partnership or joint venture between the parties
or their successors in interest or permitted assigns.

                    (o)     Post Closing Audit.

                              (i)     Following Closing, at the request of
Buyer, and at Buyer’s expense, Seller shall make available to Buyer the
historical financial information (including any underlying documentation) in
Seller’s possession regarding the operation of the Property to the extent
required by Buyer or its successors in order to prepare stand-alone audited
financial statement for such operations and in accordance with generally
accepted accounting principles, as of the end of the fiscal year 2012 and any
required subsequent date or period, and to cooperate (at Buyer’s expense) with
Buyer and any auditor engaged by Buyer for such purpose. Seller has no
obligation to incur any expense or assume any liability as a result of such
cooperation and Buyer agrees to indemnify, protect, defend and hold Seller
harmless from any liability with respect thereto. Seller shall, without
liability, recourse or cost to Seller, provide to Buyer’s designated independent
auditor the Audit Representation Letter.

          In addition, Seller covenants and agrees to cooperate reasonably with
Buyer’s accounting auditors in relation to a Rule 3-14 of the Securities and
Exchange Commission Regulation S-X audit for significant transactions. Such
cooperation will require access to accounting records of Seller only with
respect to the Property. To the extent necessary for Buyer to comply with such
Rule 3-14, Seller will make representations to the auditor about the

 

 

 

 

-35-

 


--------------------------------------------------------------------------------



accounting records to the extent that they are no more onerous than the
representations already made about such records by Seller in this Agreement and
do not expand the liability of Seller beyond Seller’s liability under this
Agreement. Completion of this audit will not be required before Closing and will
not affect the Closing Date. Notwithstanding the foregoing, Seller shall not be
obligated to incur any third party cost or expense in connection with the
examination of Seller’s accounting records or such audit, and Buyer shall be
solely responsible for such costs and expenses.

                              (ii)    Buyer shall cooperate with Seller after
Closing, at no cost to Buyer, in case of Seller’s need in response to any legal
requirement, a tax audit, tax return preparation or litigation threatened or
brought against Seller, by allowing Seller and its agents or representatives
access, upon reasonable advance notice (which notice shall identify the nature
of the information sought by Seller), at all reasonable times to examine and
make copies of any and all instruments, files and records.

                    (p)     Facsimile or .pdf. Signatures to this Agreement
transmitted by telecopy or email (.pdf) shall be valid and effective to bind the
party so signing. Each party agrees to promptly deliver an execution original to
this Agreement with its actual signature to the other party, but a failure to do
so shall not affect the enforceability of this Agreement, it being expressly
agreed that each party to this Agreement shall be bound by its own telecopied or
emailed signature and shall accept the telecopied or emailed signature of the
other party to this Agreement.

                    (q)     Section 1031 Exchange. Seller acknowledges that
Buyer may effect a like-kind exchange under Section 1031 of the Code.
Accordingly, Seller agrees that it will cooperate with Buyer to effect a
tax-free exchange in accordance with the provisions of Section 1031 of the Code
and the regulations promulgated with respect thereto. Buyer shall be solely
responsible for any additional fees, costs or expenses incurred in connection
with the like-kind exchange contemplated by this paragraph, and Seller shall not
be required to incur any debt, obligation or expense in accommodating Buyer
hereunder. In no event shall Buyer’s ability or inability to effect a like-kind
exchange, as contemplated hereby, in any way delay the Closing or relieve Buyer
from its obligations and liabilities under this Agreement. Buyer hereby agrees
to indemnify and hold harmless Seller from any liability, losses or damages
incurred by Seller in connection with or arising out of the Section 1031
like-kind exchange, including but not limited to any tax liability.

                    (r)     Escrow Agent. By their execution and delivery of
this Agreement, Buyer and Seller acknowledge and confirm that under certain
circumstances deposits (including the funds subject to this Agreement) may not
be insured or fully insured by the Federal Deposit Insurance Corporation
(“FDIC”). Each party has made its own analysis of FDIC insurance regulations
affecting, or potentially affecting, the funds subject to this Agreement and is
not relying upon any advice from Escrow Agent as to FDIC matters. Buyer and
Seller understand and agree that Escrow Agent is holding the escrow funds as
agent and that the funds are not trust funds. Simultaneously with final
disbursement of the escrow funds pursuant to this Agreement, Escrow Agent shall
be released of all liability and responsibility under this Agreement. Escrow
Agent may act in reliance upon any writing or instrument or signature which it,
in good faith, believes to be genuine. Escrow Agent may assume that any person
purporting to give any writing, notice, advice or instructions in connection
with the provisions hereof, has been duly authorized to do so. Escrow Agent
undertakes and agrees to perform only such duties as expressly set forth herein.
The duty of Escrow Agent hereunder shall be

 

 

 

 

-36-

 


--------------------------------------------------------------------------------



limited to the safe keeping of the escrow funds and the disposition of same in
accordance with the provisions hereof. Escrow Agent shall have the right, but
not the obligation, to require a written statement signed by Buyer and Seller
confirming satisfaction of all conditions precedent to disbursement of funds
hereunder and authorizing disbursement of said funds, together with accrued
interest, if any. All notices to or from Escrow Agent shall be in writing. Buyer
and Seller hereby release Escrow Agent from any losses incurred with respect to
funds deposited hereunder by reason of the absence of or insufficiency of FDIC
insurance with respect to such funds. Buyer and Seller acknowledge that Escrow
Agent has entered into this Agreement at their specific request and, in order to
induce Escrow Agent to accept said escrow, do hereby agree to indemnify and hold
Escrow Agent harmless from all loss, cost and expense, including reasonable
attorneys’ fees and court costs, which it may suffer or incur as a result of
acting as Escrow Agent under this Agreement, including, without limitation,
claims arising with respect to the absence or insufficiency of FDIC insurance
for funds subject to this Agreement. In the event of any dispute as to the
disbursement of escrow funds or any claim thereto by any party or person, Escrow
Agent shall have the right to bring a suit in interpleader in the Circuit Court
for Dallas County, Texas naming the parties to this Agreement and any other
parties as may be appropriate in the opinion of Escrow Agent. Buyer and Seller
shall indemnify and hold harmless Escrow Agent from all costs, including
attorneys’ fees, in connection with such interpleader action. Upon the filing of
said suit and deposit of the balance of escrow funds in the registry of the
Court, Escrow Agent shall have the right to withdraw from said suit, and all
obligations of Escrow Agent shall cease and terminate.

[SEE SIGNATURES ON THE FOLLOWING PAGES]

 

 

 

 

-37-

 


--------------------------------------------------------------------------------



          IN WITNESS WHEREOF, the parties hereto, intending legally to be bound
hereby, have executed this Agreement as of the Effective Date.

 

 

 

 

 

 

 

SELLER:

 

 

 

 

 

 

 

PRESTON ROYAL REALTY COMPANY,

 

a Texas joint venture

 

By:

SC Preston Royal, Ltd.,

 

 

a Texas limited partnership,

 

 

Joint Venturer

 

 

By:

SC Preston Royal GP, Inc.,

 

 

 

a Texas corporation,

 

 

 

Managing Partner

 

 

 

 

 

 

 

 

 

By:

/s/ Jacqueline Miller Stewart

 

 

 

 

 

Jacqueline Miller Stewart,

 

 

 

 

Vice President

 

 

 

 

 

 

 

Tax Identification No: 75-1002194


 

 

 

 

-38-

 


--------------------------------------------------------------------------------




 

 

 

 

 

 

 

BUYER:

 

 

 

 

 

 

 

 

 

 

 

 

AMREIT REALTY INVESTMENT CORPORATION,

 

 

a Texas corporation

 

 

 

 

 

 

 

 

By:

/s/ Chad Braun

 

 

 

 

 

 

 

 

Name: 

Chad Braun

 

 

 

 

 

 

 

 

Title:

Vice President


 

 

 

 

-39-

 


--------------------------------------------------------------------------------



ESCROW AGENT’S AGREEMENT

          1.          Duties. Escrow Agent joins herein for the purpose of
agreeing to comply with the terms hereof insofar as they apply to Escrow Agent.
Escrow Agent shall receive and hold the Earnest Money Deposit in trust, to be
disposed of in accordance with the provisions of this joinder and the foregoing
Agreement. The Earnest Money Deposit shall be invested by Escrow Agent in an
interest bearing account at a national bank reasonably acceptable to Seller,
Buyer and Escrow Agent having assets in excess of one billion dollars.

          2.          Indemnity. Escrow Agent shall not be liable to any party
except for claims resulting from the negligence or willful misconduct of Escrow
Agent. If any escrow is the subject of any controversy or litigation, the
parties to the Agreement shall jointly and severally indemnify and hold Escrow
Agent harmless from and against any and all loss, cost, damage, liability or
expense, including costs of reasonable attorneys’ fees to which Escrow Agent may
be put or which Escrow Agent may incur by reason of or in connection with such
controversy or litigation, except to the extent it is determined that such
controversy or litigation resulted from Escrow Agent’s negligence or willful
misconduct. If the indemnity amounts payable hereunder result from the fault of
Buyer or Seller (or their respective agents), the party at fault shall pay and
hold the other party harmless against such amounts.

          3.          Conflicting Demands. If conflicting demands are made upon
Escrow Agent or if Escrow Agent is uncertain with respect to any escrow, the
parties to the Agreement expressly agree that Escrow Agent shall have the
absolute right to do either or both of the following: (i) withhold and stop all
proceedings in performance of any escrow and await settlement of the controversy
by final appropriate legal proceedings or otherwise as it may require; or (ii)
file suit for declaratory relief and/or interpleader and obtain an order from
the court requiring the parties to interplead and litigate in such court their
several claims and rights between themselves. Upon the filing of any such
declaratory relief or interpleader suit and tender of the Earnest Money Deposit
to the court, Escrow Agent shall thereupon be fully released and discharged from
any and all obligations to further perform the duties or obligations imposed
upon it. Buyer and Seller agree to respond promptly in writing to any request by
Escrow Agent for clarification, consent or instructions. Any action proposed to
be taken by Escrow Agent for which approval of Buyer and/or Seller is requested
shall be considered approved by the particular party if Escrow Agent does not
receive written notice of disapproval within five (5) business days after a
written request for approval is received by the party whose approval is being
requested the other party and Escrow Agent. Escrow Agent shall not be required
to take any action for which approval of Buyer and/or Seller has been sought
unless such approval has been received. No notice by Buyer or Seller to Escrow
Agent of disapproval of a proposed action shall affect the right of Escrow Agent
to take any action as to which such approval is not required.

 

 

 

 

 

REPUBLIC TITLE OF TEXAS, INC. (“Escrow Agent”)

 

 

 

 

 

By: 

/s/ Janine N. Barber

 

 

 

  Its Authorized Agent

 

 

 

 

 

Date: 

October 12, 2012

-40-

--------------------------------------------------------------------------------



BUYER’S BROKER’S AGREEMENT

          1.          For and in consideration of the foregoing Purchase and
Sale Agreement, Buyer and Venture Commercial Real Estate, LLC (“Buyer’s
Broker”), agree that the Buyer’s Broker shall be entitled to be paid a
commission, as its sole compensation for the Purchase and Sale Agreement and the
sale of the Property, in an amount set forth in a separate agreement. The
commission shall be payable only if, as and when Closing is completed and the
Closing payment is paid to Buyer. Buyer’s Broker agrees that it shall not be
entitled to any commission if Seller or Buyer terminates the Purchase and Sale
Agreement or defaults thereunder.

          2.          Buyer’s Broker represents and warrants that Buyer’s Broker
is a licensed real estate broker in the State of Texas.

          3.          Buyer’s Broker agrees to treat the Purchase and Sale
Agreement and the sale of the Property as confidential.

          4.          Buyer’s Broker hereby irrevocably waives any rights
Buyer’s Broker may have to file a lien or other encumbrance of any type against
all or any portion of the Property for payment of Buyer’s Broker’s commission or
other compensation.

          5.          Buyer’s Broker agrees not to disclose the Purchase Price.

          IN WITNESS WHEREOF, the undersigned has executed this Agreement as of
the date first above written.

 

 

 

 

 

Date: October 12, 2012.

 

 

 

 

 

 

 

 

 

 

 

 

BUYER’S BROKER:

 

 

 

 

 

 

 

 

 

 

 

 

VENTURE COMMERCIAL REAL ESTATE, LLC

 

 

 

 

 

 

 

 

By:

/s/ John P. Zikas

 

 

Name: 

John P. Zikas

 

 

Title:

Partner

-41-

--------------------------------------------------------------------------------



SELLER’S BROKER’S AGREEMENT

          1.          For and in consideration of the foregoing Purchase and
Sale Agreement, Seller and Henry S. Miller Interests, Inc. (“Seller’s Broker”),
agree that the Seller’s Broker shall be entitled to be paid a commission, as its
sole compensation for the Agreement of Sale and the sale of the Property, in the
amount of one percent (1%) of the Purchase Price. The commission shall be
payable only if, as and when Closing is completed and the Closing payment is
paid to Seller. Seller’s Broker agrees that it shall not be entitled to any
commission if Seller or Buyer terminates the Purchase and Sale Agreement or
defaults thereunder.

          2.          Seller’s Broker represents and warrants that Seller’s
Broker is a licensed real estate broker in the State of Texas.

          3.          Seller’s Broker agrees to treat the Purchase and Sale
Agreement and the sale of the Property as confidential.

          4.          Seller’s Broker hereby irrevocably waives any rights
Seller’s Broker may have to file a lien or other encumbrance of any type against
all or any portion of the Property for payment of Seller’s Broker’s commission
or other compensation.

          5.          Seller’s Broker agrees not to disclose the Purchase Price.

          IN WITNESS WHEREOF, the undersigned has executed this Agreement as of
the date first above written.

 

 

 

 

 

Date: October 12, 2012.

 

 

 

 

 

 

 

 

 

 

 

 

SELLER’S BROKER:

 

 

 

 

 

 

 

 

 

 

 

 

HENRY S. MILLER INTERESTS, INC.

 

 

 

 

 

 

 

 

By:

/s/ Jacqueline Miller Stewart

 

 

Name: 

Jacqueline Miller Stewart

 

 

Title:

President

-42-

--------------------------------------------------------------------------------



List of Exhibits

 

 

 

Exhibit 1.2

 

Assignment and Assumption Agreement

Exhibit 1.3

 

Assignment and Assumption of Ground Lease

Exhibit 1.4

 

Assigned Existing Agreements

Exhibit 1.5

 

Audit Representation Letter

Exhibit 1.6

 

Bill of Sale

Exhibit 1.7

 

Buyer’s Broker and Buyer’s Participating Brokers

Exhibit 1.19

 

Existing Loan Documents

Exhibit 1.21

 

FIRPTA Certification

Exhibit 1.23

 

Ground Lease Estoppel Letter

Exhibit 1.32

 

Schedule of Major Tenants

Exhibit 1.39(a)

 

Legal Description of Fee Parcel

Exhibit 1.39(b)

 

Legal Description of Leasehold Parcel

Exhibit 1.40

 

Rent Roll

Exhibit 1.46

 

Special Warranty Deed

Exhibit 1.48

 

Tenant Estoppel Letter

Exhibit 1.50

 

Tenant Notice

Exhibit 1.56

 

Update Certificate

Exhibit 4(a)

 

Tenant Inducement Costs and Leasing Commissions

Exhibit 5(a)(ii)

 

Rent Arrearages

Exhibit 6(a)(iv)

 

Litigation

Exhibit 20(i)

 

Personal Property

-43-

--------------------------------------------------------------------------------



EXHIBIT 1.2

Assignment and Assumption Agreement

 

 

 

THE STATE OF TEXAS

§

 

 

§

KNOW ALL MEN BY THESE PRESENTS:

COUNTY OF DALLAS

§

 

          THAT, PRESTON ROYAL REALTY COMPANY, a Texas joint venture
(“Assignor”), hereby transfers, assigns and sets over unto ____________
____________(“Assignee”), all of Assignor’s right, title and interest, if any,
in and to any and all Existing Leases and Assigned Existing Agreements set forth
on Schedule 1 attached hereto and made a part hereof (collectively, the
“Assigned Contracts”), and to the extent assignable without expense to Assignor,
the interest of Assignor in and to tenant lease files and correspondence
relating to the Existing Leases, plans and specifications with respect to the
Property, promotional materials with respect to the leasing of space within the
Property, warranties and guaranties relating to any of the other property to be
conveyed pursuant to the Purchase and Sale Agreement (as hereinafter defined),
licenses and permits relating to the Property, and all other property to be
conveyed pursuant to the Purchase and Sale Agreement, all as defined in that
certain Purchase and Sale Agreement (the “Purchase and Sale Agreement”) dated as
of October ___, 2012, between Assignor and Assignee.

          TO HAVE AND TO HOLD the Assigned Contracts, subject to all applicable
exceptions (collectively, the “Permitted Exceptions”) set forth in that certain
Special Warranty Deed and Assignment and Assumption of Ground Lease, each dated
of even date hereof executed by Assignor to Assignee, together with any and all
security and other tenant deposits and rights and appurtenances thereto in
anywise belonging to Assignor, unto Assignee, its successors, legal
representatives and assigns FOREVER.

          Except as otherwise expressly provided in Section 4(a) of the Purchase
and Sale Agreement, Assignor agrees to reimburse Assignee for any loss, cost,
damage or expense arising from or in connection with (a) any liabilities or
obligations of the landlord and/or owner under the Assigned Contracts,
including, without limitation, any liability for the payment of leasing or other
commissions attributable thereto, arising during Assignor’s period of ownership
(but not prior thereto), and (b) security and other tenant deposits not
transferred to Assignee, and Assignor shall be solely liable for such
liabilities and obligations.

          Except as otherwise expressly provided in Section 4(a) of the Purchase
and Sale Agreement, Assignee assumes all Assignor’s obligations and liabilities
under the Assigned Contracts arising from and after the date hereof,
acknowledges receipt and sole liability for the return of all security and other
tenant deposits (to the extent delivered by Assignor to Assignee), and agrees to
reimburse Assignor for any loss, cost, damage or expense arising from or in
connection with any liabilities or obligations of the landlord and/or owner
under the Assigned Contracts, including any liability for the payment of leasing
or other commissions attributable thereto, arising from and after the date
hereof, and Assignee shall be solely liable for such liabilities and
obligations. This instrument may be executed in multiple counterparts, each of
which shall be deemed an original but together shall constitute one and the same
instrument.

-44-

--------------------------------------------------------------------------------



          IN WITNESS WHEREOF, this instrument has been executed as of (but not
necessarily on) this ___ day of _________________, 2012.

 

 

 

 

 

 

 

ASSIGNOR:

 

 

 

 

PRESTON ROYAL REALTY COMPANY,

 

 

a Texas joint venture

 

 

 

 

 

 

 

By:

SC Preston Royal, Ltd.,

 

 

 

a Texas limited partnership,

 

 

 

Joint Venturer

 

 

 

 

 

 

 

 

 

By:

SC Preston Royal GP, Inc.,

 

 

 

 

a Texas corporation,

 

 

 

 

Managing Partner

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

 

 

 

 

       Jacqueline Miller Stewart,

 

 

 

 

 

       Vice President

 


 

 

 

 

 

ASSIGNEE:

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

Name:

 

 

Title:

 

-45-

--------------------------------------------------------------------------------



SCHEDULE 1

List of Existing Leases and Assigned Existing Agreements







-46-

--------------------------------------------------------------------------------



EXHIBIT 1.3

Assignment and Assumption of Ground Lease

 

 

 

THE STATE OF TEXAS

§

 

 

§

KNOW ALL MEN BY THESE PRESENTS:

COUNTY OF DALLAS

§

 

          THIS ASSIGNMENT AND ASSUMPTION OF GROUND LEASE (this “Agreement”) is
made as of the ________ day of __________, 2012, by and between PRESTON ROYAL
REALTY COMPANY, a Texas joint venture (“Assignor”) and ___________________, a
______________________ (“Assignee”).

RECITALS

          WHEREAS, Assignor has succeeded to the leasehold interest of the
lessee under that certain Agreement of Lease (the “Ground Lease”) more
particularly described on Exhibit A attached hereto and made a part hereof for
all purposes, covering certain real property (the “Property”) in Dallas County,
Texas, more particularly described on Exhibit B attached hereto and made a part
hereof for all purposes;

          WHEREAS, the Property is subject to those matters more particularly
described in Exhibit C attached hereto and made a part hereof for all purposes
(but only if and to the extent currently enforced and applicable) (collectively,
the “Permitted Exceptions”); and

          WHEREAS, Assignor desires to assign Assignor’s leasehold interest
under the Ground Lease to Assignee, and Assignee desires to accept such
assignment, on the terms and conditions hereinafter set forth.

AGREEMENT

          NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged by the parties hereto, Assignor by
these presents does hereby SELL, ASSIGN, TRANSFER and CONVEY unto Assignee, its
successors and assigns, Assignor’s right, title and interest in and to the
Ground Lease, together with Assignor’s right, title and interest in and to all
buildings, improvements, fixtures and personal property, owned or leased by
Assignor, situated on the Property.

          TO HAVE AND TO HOLD, the same, together with all and singular the
rights, privileges, appurtenances and immunities thereto belonging or in
otherwise appertaining onto Assignee and Assignee’s successors and assigns
forever, Assignor hereby covenanting that Assignor’s right, title and interest
in and to the Ground Lease is free and clear from any encumbrance done or
suffered by Assignor other than the Permitted Exceptions; and that Assignor will
warrant and defend the title to be Asignor’s right, title and interest in and to
the Ground Lease onto Assignee and Assignee’s successors and assigns forever,
against the lawful claims and demands of all persons claiming by, through or
under Assignor, but not otherwise.

-47-

--------------------------------------------------------------------------------



          Assignee, by its acceptance hereof, hereby assumes and promises to pay
and perform all covenants, agreements and obligations of Assignor as lessee
under the Ground Lease from and after the date hereof. Without limiting the
generality of the foregoing, Assignee hereby assumes and agrees to pay ad
valorem real estate taxes and assessments with respect to the 2013 calendar year
and subsequent calendar years, not yet due and payable, each to the extent
attributable to all or any portion of the Property.

          IN WITNESS WHEREOF, this Agreement has been executed as of the day and
year first written above.

 

 

 

 

 

ASSIGNOR:

 

 

 

 

PRESTON ROYAL REALTY COMPANY,
a Texas joint venture

 

 

 

 

By:

SC Preston Royal, Ltd.,
a Texas limited partnership,
Joint Venturer

 

 

 

 

By:

SC Preston Royal GP, Inc.,
a Texas corporation,
Managing Partner


 

 

 

 

By:

 

 

 

Jacqueline Miller Stewart,
Vice President


 

 

 

 

 

ASSIGNEE:

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

Title:


-48-

--------------------------------------------------------------------------------




 

 

 

 

EXHIBIT 1.4

 

 

 

 

 

Assigned Existing Agreements

 

 

 

 


Waste Management of Texas Inc.

Dallas Valet Services, Inc.

Ambius LLC

G Systems Pest Management

Maintenance of America, Inc.

Sylvania Lighting Services Corp.

The Landscape Partners

Whelan Security Co.







-49-

--------------------------------------------------------------------------------



 

 

 

 

EXHIBIT 1.5

 

 

 

 

 

Audit Representation Letter

 

 

 

 

 

(Acquisition Completion Date)

 

Dear Sirs:

We are writing at your request to confirm our understanding that your audit of
the shopping center operations of “_______________________” for the twelve
months ended ________________, was made for the purpose of complying with the
Securities and Exchange Commission Regulation S-X, subsection 210.3-14 “Special
Instructions for Real Estate Operations to Be Acquired”. In connection with your
audit we confirm, to the best of our knowledge and belief, the following
representations made to you during your audit:

 

 

 

 

 

1.

 

We have made available to you all financial records and related data for the
period under audit. We acknowledge that we are responsible for providing a
complete set of financial records and related data sufficient to make a
determination of the shopping center operations for the twelve month period
ended ____________________.

 

 

 

2.

 

There have been no undisclosed:

 

 

 

 

 

a.

 

Irregularities involving any member of management or employees who have
significant roles in the internal control structure.

 

 

 

 

 

 

 

b.

 

Irregularities involving other persons that could have a material effect on the
financial records and related data.

 

 

 

 

 

 

 

c.

 

Violations or possible violations of laws or regulations, the effects of which
should be considered for disclosure in the financial records and related data.

 

 

 

 

 

3.

 

There are no undisclosed:

 

 

 

 

 

a.

 

Unasserted claims or assessments that our lawyers have advised us are probable
of assertion and must be disclosed in accordance with Statement of Financial
Accounting Standards No. 5 (SFAS No.5).

 

 

 

 

 

 

 

b.

 

Material gain or loss contingencies (including oral and written guarantees) that
are required to be accrued or disclosed by SFAS No. 5.

 

 

 

 

 

 

 

c.

 

Material transactions that have not been properly recorded in the financial
records and related data.

 

 

 

 

 

 

 

d.

 

Material undisclosed related party transactions and related amounts receivable
or payable, including sales, purchases, loans, transfers, leasing arrangements,
and guarantees.

 

 

 

 

 

 

 

e.

 

Events that have occurred subsequent to the audit period that would require
adjustment to or disclosure in the financial records and related data.

 

 

 

 

 

4.

 

All aspects of contractual agreements that would have a material effect on the
financial records and related data have been complied with.

-50-

--------------------------------------------------------------------------------



To our knowledge and belief, no events have occurred subsequent to December 31,
2012, and through the date this letter is signed that would require adjustment
to or disclosure in the Financial Statements. Notwithstanding anything herein or
otherwise to the contrary, this letter has been delivered without recourse to
the undersigned and in the event of any errors or inconsistencies, you agree not
to seek recourse against us (or our partners, officers, employees, agents or
advisors) for any loss, cost expense, liability or claim you may suffer or incur
as a result thereof. This letter has been delivered solely, as an accommodation
to Buyer and, as a result, is without consideration.

Very truly yours,

“Seller/Management”







-51-

--------------------------------------------------------------------------------



EXHIBIT 1.6

Bill of Sale

          THIS BILL OF SALE is made as of the ____ day of ____________, 2012,
from PRESTON ROYAL REALTY COMPANY, a Texas joint venture (“Seller”), to
__________________ (“Buyer”).

RECITALS:

          WHEREAS, contemporaneously with the execution and deliver of this Bill
of Sale, Seller has sold and conveyed to Buyer all of Seller’s right, title and
interest and estate in and to the real property described in Exhibit “A”
attached hereto and made a part hereof and all buildings, structures and
improvements located thereon by Special Warranty Deed and Assignment and
Assumption of Ground Lease, each dated of even date herewith (all of such
buildings, structures, improvements and interests in real property collectively
hereinafter referred to as the “Real Property”); and

          WHEREAS, as a part of the consideration for the conveyance of the Real
Property, Seller has agreed to convey to Buyer the items of personal property
described below which are owned by Seller and located in, on and used in
connection with, the Real Property;

          NOW THEREFORE, in consideration of the sum of $10.00 and other good
and valuable consideration, the receipt and adequacy of which are hereby
acknowledged, Seller does hereby (a) sell, assign, and convey to Buyer all the
personal property described on Exhibit “B” (whether or not any of the items
listed on Exhibit “B” constitute “personal property” or “fixtures” as a matter
of state law) attached hereto and incorporated herein by reference (collectively
the “Personal Property”), and (b) quit claim and release to Buyer, to the extent
existing and assignable, Seller’s right, title and interest (if any) in and to
any personal property, in the possession of Seller which directly relate to the
Real Property, subject in both cases to matters of public record and to rights
of tenants under written leases in effect on the date hereof.

          This Bill of Sale shall be binding upon and shall inure to the benefit
of Seller, Buyer and their respective successors and assigns.

          Seller represents and warrants that it has not transferred or
otherwise encumbered Seller’s interest in the Personal Property.

          This Bill of Sale shall be governed by and construed in accordance
with the laws of the State of Texas.

          NOTWITHSTANDING ANYTHING CONTAINED IN THIS BILL OF SALE TO THE
CONTRARY, THIS BILL OF SALE IS SUBJECT TO ALL DISCLAIMERS AND QUALIFICATIONS BY
SELLER AND ALL ENCUMBRANCES SET FORTH IN THE PURCHASE AND SALE AGREEMENT DATED
AS OF OCTOBER ___, 2012, WITH RESPECT TO THE PERSONAL PROPERTY, AND SUCH
DISCLAIMERS, QUALIFICATIONS AND ENCUMBRANCES ARE HEREBY INCORPORATED HEREIN BY
REFERENCE AND MADE A PART HEREOF.

-52-

--------------------------------------------------------------------------------



          IN WITNESS WHEREOF, Seller has caused this Bill of Sale to be duly
signed as of the day and year first written above.

 

 

 

 

 

 

 

 

PRESTON ROYAL REALTY COMPANY,

 

a Texas joint venture

 

 

 

 

 

 

 

 

By:

SC Preston Royal, Ltd.,

 

 

a Texas limited partnership,

 

 

Joint Venturer

 

 

 

 

 

 

 

 

 

By:

SC Preston Royal GP, Inc.,

 

 

 

a Texas corporation,

 

 

 

Managing Partner

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

 Jacqueline Miller Stewart,

 

 

 

 

 

 

 Vice President

 







-53-

--------------------------------------------------------------------------------



Exhibit “A”

Legal Description







-54-

--------------------------------------------------------------------------------



Exhibit “B”

All of Seller’s right, title and interest in and to (a) sprinkler, plumbing,
heating, air-conditioning, electric power or lighting, incinerating, ventilating
and cooling systems, with each of their respective appurtenant furnaces,
boilers, engines, motors, dynamos, radiators, pipes, wiring and other apparatus,
equipment and fixtures, elevators, partitions, fire prevention and extinguishing
systems located in or on the Improvements, (b) all plans, drawings,
specifications, soil test reports, environmental reports, market studies,
surveys and similar documentation, if any, owned by or in the possession of
Seller with respect to the Real Property and any proposed improvements to the
Real Property, (c) other tangible personal property used in connection with the
ownership or operation of the Improvements, and (d) all trade names, franchises,
licenses, permits, easements, development rights and approvals, deposits,
credits, petroleum and mineral interests and royalties, air and water rights,
construction and product warranties, the Leases (including all security deposits
and guarantees given with respect thereto), and all other intangibles owned or
used by or for the benefit of Seller in connection with the Real Property.







-55-

--------------------------------------------------------------------------------



EXHIBIT 1.7

Buyer’s Broker and Buyer’s Participating Brokers

 

 

 

 

Buyer’s

Broker:

 

 

 

 

 

 

 

Name:

 

Venture Commercial Real Estate, LLC

 

Attn:

 

John Zikos

 

Address:

 

8235 Douglas Avenue, Suite 720

 

 

 

Dallas, TX 75225

 

Phone Number:

 

214-378-1212

 

 

 

 

 

Fax Number:

 

214-

Buyer’s Participating Brokers: None







-56-

--------------------------------------------------------------------------------



EXHIBIT 1.19

Existing Loan Documents

 

 

1.

Loan Application, dated January 16, 2006, made and entered into by and between
Nationwide Life Insurance Company, an Ohio corporation (“Lender”), and Preston
Royal, with respect to a loan (the “Loan”).

 

 

2.

Deed of Trust, Mortgage and Security Agreement, dated January 19, 2006, executed
and delivered by Preston Royal in favor of Lender, recorded January 19, 2006, as
Document No. 200600021971, in the Dallas County Records, with respect to the
Loan.

 

 

3.

Assignment of Leases, Rents and Profits, dated January 19, 2006 executed and
delivered by Preston royal in favor of Lender, recorded January 19, 2006, as
Document No. 200600021972, in the Dallas County Records, with respect to the
Loan.

 

 

4.

UCC Financing Statement, undated, unexecuted, naming Preston Royal as debtor,
for the benefit of Lender, as secured party, recorded (i) January 19, 2006, as
Document No. 200600021973, in the Dallas County Records; and (ii) ___________,
2006, as Document No. ___________ with the Secretary of State of Texas.

 

 

5.

Note, dated January 19, 2006, executed and delivered by Preston Royal, payable
to the order of Lender in the original principal amount of $11,000,000.00, with
respect to the Loan.

 

 

6.

Note, dated January 19, 2006, executed and delivered by Preston royal, payable
to the order of Lender in the original principal amount of $5,050,000.00, with
respect to the Loan.

 

 

7.

Indemnity Agreement, dated January 19, 2006, executed and delivered by Preston
Royal, as indemnitors, to Lender, relating to certain indemnification
obligations of Preston Royal with respect to the environmental condition of the
Property.

 

 

8.

Certificate of Non-Foreign Status, dated January 19, 2006, executed and
delivered by Preston Royal with respect to the Loan.

 

 

9.

Notice and Agreement, dated January 19, 2006, made and entered into by and
between Preston Royal and Lender, with respect to the Loan.

 

 

10.

Subordination of Management Agreement to Deed of Trust, Mortgage and Security
Agreement, dated January 19, 2006, executed and delivered by Henry S. Miller
Interests, Inc. (“HSMI”), with respect to the Loan; together with Management
Agreement, dated December 26, 1990, made and entered into by and between Henry
S. Miller, Jr., as agent, and HSMI, as contractor.

 

 

11.

Borrower’s Certificate, dated January 19, 2006, executed and delivered by
Preston Royal with respect to the Loan.

-57-

--------------------------------------------------------------------------------




 

 

12.

Escrow Waiver Letter, undated, addressed and delivered by Lender to Preston
Royal, with respect to the waiver of taxes, assessments and insurance premiums.

 

 

13.

Side Letter, dated January 19, 2006, executed and delivered by Preston Royal to
Lender, with respect to licensing and regulation of the Property.

 

 

14.

Side Letter, dated January 19, 2006, executed and delivered by Preston Royal to
Lender, with respect to application of insurance proceeds relating to the
Property.

 

 

15.

Opinion Letter, dated January 19, 2006, executed and delivered by Kane, Russell,
Coleman & Logan, P.C. to Lender, with respect to enforceability of the Loan
transaction and the authority of the Partnership to enter into the Loan
transaction.

 

 

16.

Certificate of Liability Insurance, dated December 12, 2005, produced by Unimark
Insurance Agency, Inc., as agent for Philadelphia Indemnity Insurance Company,
naming Henry S. Miller Interests, Inc. as the insured, and naming Lender as
additional insured, with respect to commercial general liability insurance.

 

 

17.

UCC Searches, prepared by Capital Services, Inc. for Mixon Development Company,
Inc. a Texas corporation, formerly known as Preston Royal Shopping Center,
Preston Royal, and Preston Royal Shopping Center, Inc., with respect to the
Property.






-58-

--------------------------------------------------------------------------------



EXHIBIT 1.21

FIRPTA Certification

          Section 1445 of the Internal Revenue Code provides that a transferee
of a U.S. real property interest must withhold tax if the transferor is a
foreign person. To inform the transferee that withholding of tax is not required
upon the disposition of a U.S. real property interest by the undersigned
(“Transferor”), the undersigned hereby certifies the following on behalf of
Transferor:

 

 

 

          1.       Transferor is not a foreign corporation, foreign partnership,
foreign trust, or foreign estate (as those terms are defined in the Internal
Revenue Code and Income Tax Regulations);

 

          2.       Transferor is not a disregarded entity as defined in Section
1.1445-2(b)(2)(iii) of the Income Tax Regulations.

 

 

 

 

3.

Transferor’s U.S. taxpayer identification number is 75-1002194; and

 

 

 

 

4.

Transferor’s office address is:

 

 

 

 

 

5959 Royal Lane, Suite 634-205

 

 

Dallas, Texas 75230.

 

 

 

          Transferor understand that the above information may be disclosed to
the Internal Revenue Service by the transferee and that any false statement
contained herein could be punished by fine, imprisonment, or both.

 

          Under penalties of perjury, I declare that I have examined this
instrument and to the best of my knowledge and belief it is true, correct, and
complete, and I further declare that I have authority to sign this document on
behalf of Transferor.


 

 

 

 

 

 

 

PRESTON ROYAL REALTY COMPANY,

 

a Texas joint venture

 

 

 

 

 

 

 

By:

SC Preston Royal, Ltd.,

 

 

a Texas limited partnership,

 

 

Joint Venturer

 

 

 

 

 

 

 

 

By:

SC Preston Royal GP, Inc.,

 

 

 

a Texas corporation,

 

 

 

Managing Partner

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

 

 

Jacqueline Miller Stewart,

 

 

 

 

Vice President


-59-

--------------------------------------------------------------------------------



EXHIBIT 1.23

Form of Ground Lease Estoppel Letter

GROUND LEASE ESTOPPEL LETTER

          This Ground Lease Estoppel Letter (this “Agreement”) is entered into
as of _____________, 2012, by and between Mixon Investment Company, Inc., f/k/a
Preston Royal Shopping Center, Inc. (“Landlord”), Preston Royal Realty Company,
a Texas joint venture (“Tenant”) and _____________________ (“Tenant’s
Assignee”).

RECITALS

          A          Landlord is the owner of certain real property located in
the County of Dallas, State of Texas, and more particularly described in
attached Exhibit A (the “Premises”) and the Landlord under that certain
Agreement of Lease (the “Lease”) described on Exhibit B attached hereto and
incorporated herein.

          B.          Tenant desires to assign Tenant’s leasehold interest under
the Lease to Tenant’s Assignee.

          C.          Landlord is willing to consent to the transfer of Tenant’s
leasehold interest under the Lease on the terms and conditions set forth in this
Agreement.

AGREEMENT:

          NOW THEREFORE, in consideration of the premises and other mutual
valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the parties hereto agree as follows:

          1.          Subject to the terms and conditions of this Agreement,
Landlord hereby consents to the assignment of Tenant’s leasehold interest under
the Lease to Tenant’s Assignee.

          2.          Tenant’s Assignee agrees to assume and perform Tenant’s
obligations under the Lease from and after the date of the Tenant’s Assignee’s
assumption of Tenant’s leasehold interest under the Lease.

          3.          Tenant agrees to promptly deliver an executed copy of such
assignment of Tenant’s leasehold interest under the Ground Lease to Landlord.
From and after the date of such assignment, Landlord agrees to release Tenant
from liability accruing after the date of such assignment.

          4.          As an inducement to Tenant’s Assignee to acquire the
Premises and to agree, assume and perform Tenant’s obligation under the Ground
Lease, Landlord hereby certifies to Tenant and Tenant’s Assignee the following:

-60-

--------------------------------------------------------------------------------




 

 

 

          (a)          Landlord is and remains the landlord under the Lease.
Landlord is the fee simple owner of the Premises as described in Exhibit A
hereto free and clear of all deed of trust liens and security interests.

 

 

 

          (b)          The Lease, as described on Exhibit B hereto, is in full
force and effect, represents the entire agreement between the parties and has
not been amended, modified, supplemented, cancelled or superseded, either orally
or in writing. The original term of the Lease commenced on January 12, 1965, and
the Lease will expire on January 11, 2040.

 

 

 

          (c)          All rent and other charges which Tenant is required to
pay either to Landlord or to third parties under the Lease have been fully and
promptly paid through _______________, 2012. The total amount of rent currently
due and payable under the Lease is $30,000 per month.

 

 

 

          (d)          As of the date hereof. Landlord and, to the knowledge of
Landlord, Tenant have fully and promptly performed and observed all covenants,
agreements and obligations on their part to be performed under the Lease. No
notice of default or notice of termination of the Lease has been delivered by
Landlord to Tenant and to Landlord’s knowledge no default or event which with
the passage of time or giving of nonce or both could constitute a default exists
under the Lease.

 

 

 

          (e)          Tenant is and remains the sole tenant under the Lease and
Landlord has not received notice of and has no knowledge of any assignment,
transfer, mortgage or hypothecation of Tenant’s interest under the Lease except
as security for a loan from Nationwide Life Insurance Company to Tenant more
particularly described in the Estoppel and Recognition Agreement (as defined on
Exhibit B).

 

 

 

          (f)          No bankruptcy proceedings, whether voluntary or
otherwise, are pending, or to Landlord’s knowledge, threatened, against
Landlord.

 

 

 

          (g)          As of the date hereof; all conditions and obligations
under the Lease to be satisfied or performed by Tenant and Landlord have been
satisfied or performed. As of the date hereof, Landlord does not assert, and is
not entitled to assert, any claim against Tenant or any defense to or offset
against the enforcement of the Lease by Tenant. As of the date hereof, Tenant
does not assert, and is not entitled to assert, any claim against Landlord or
any defense to or offset against the enforcement of the Lease by Landlord.

 

 

          5.       Any notice or communication required or permitted hereunder
shall be in writing, and shall be given or delivered: (a) by United States mail,
registered or certified, postage fully prepaid, return receipt requested, or (b)
by recognized courier service or recognized overnight delivery service; and in
any event addressed to the party for which it is intended at its address set
forth below:


 

 

 

 

Landlord:

 

 

Mixon Investment Company, Inc.

 

P.O. Box 670038

 

 

Dallas, Texas 75367

 

-61-

--------------------------------------------------------------------------------




 

 

 

 

Tenant:

 

 

Preston Royal Realty Company

 

 

5959 Royal Lane, Suite 634-205

 

 

Dallas, Texas 75230

 

 

Tenant’s Assignee:

 

 

 

 

 

 

 

 

 

 

Such addresses may be changed by notice to the other parties given in the same
manner as provided herein, such changes to be effective only upon receipt of
notice thereof.

          6.       This Agreement and the exhibits hereto, which are
incorporated herein by this reference, shall constitute the entire agreement
between the parties with respect to the subject matter hereof. In the case of a
conflict between the terms of the Lease and the terms of this Agreement, the
terms of this Agreement shall control. This Agreement may not be changed or
modified orally or in any manner other than by any agreement in writing signed
by the parties hereto. No waiver of any of the terms or conditions of this
Agreement and no waiver of any default or failure of compliance shall be
effective unless in writing and no waiver furnished in writing shall be deemed
to be a waiver of any other term or provision or any future condition of this
Agreement. Time is of the essence of this Agreement and the performance of each
of the covenants and agreements herein. This Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns.

          IN WITNESS WHEREOF, the parties hereto have executed this Agreement as
of the date first above written.

(Remainder of page intentionally left blank)

-62-

--------------------------------------------------------------------------------




 

 

 

 

 

 

LANDLORD:

 

 

 

Mixon Investment Company, Inc., f/k/a

 

Preston Royal Realty Shopping Center, Inc.

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

 

 

STATE OF _______________

)

 

) SS:

COUNTY OF _____________

)

          This instrument was acknowledged before me on ___________, 2012, by
_________________, of Mixon Investment Company, Inc. a _____________
corporation, f/k/a Preston Royal Realty Shopping Center, Inc., on behalf of said
corporation.

 

 

 

 

 

 

 

 

Notary Public, State of Texas

My Commission Expires:

 

 

 

 

 

 

 

Printed/Typed Name of Notary

 

 

 

-63-

--------------------------------------------------------------------------------




 

 

 

 

 

 

 

TENANT:

 

 

Preston Royal Realty Company,

 

a Texas joint venture

 

 

 

 

 

 

 

By:

SC Preston Royal, Ltd.,

 

 

a Texas limited partnership,

 

 

Joint Venturer

 

 

 

 

 

 

 

 

By:

SC Preston Royal GP, Inc.,

 

 

 

a Texas corporation,

 

 

 

Managing Partner

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

 

 

Jacqueline Miller Stewart,

 

 

 

 

Vice President


 

 

STATE OF ____________________

)

 

) SS:

COUNTY OF __________________

)

          This instrument was acknowledged before me on ______________, 2012, by
Jacqueline Miller Stewart, Vice President of SC Preston Royal GP, Inc., a Texas
corporation, the managing partner of SC Preston Royal, Ltd., a Texas limited
partnership, a joint venturer in Preston Royal Realty Company, a Texas joint
venture, on behalf of said joint venture.

 

 

 

 

 

 

 

 

Notary Public, State of Texas

 

My Commission Expires:

 

 

 

 

Printed/Typed Name of Notary

 

 

 

-64-

--------------------------------------------------------------------------------



TENANT’S ASSIGNEE:

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

STATE OF _______________          )

 

 

                                                ) SS:

 

 

COUNTY OF _____________          )

 

 

          This instrument was acknowledged before me on ___________, 2012, by
_________________, of.___________________________________.

 

 

 

 

 

 

 

 

 

 

Notary Public, State of ______________

 

My Commission Expires:

 

 

 

 

 

 

 

 

 

Printed/Typed Name of Notary

 

 

 

 

 

-65-

--------------------------------------------------------------------------------



EXHIBIT A

BEING a tract of land situated in City Block 5500, City of Dallas, Dallas
County, Texas and being part of the land conveyed to Preston Royal Shopping
Center, Inc. by deed recorded in Volume 3689, Page 80 of the Deed Records of
Dallas County, Texas, and being more particularly described as follows:

BEGINNING at an “X” set for corner at the point of intersection of the Easterly
right-of-way line of Preston Road (100’ R0O.W.) with the Southerly line of a 15’
alley;

THENCE South 89 degrees 52 minutes 00 seconds East, along the Southerly line of
said 15’ alley, a distance of 362.48 feet to an iron pin set for corner at the
beginning of a curve to the right, having a central angle of 44 degrees 52
minutes 00 seconds, a radius of 44.50 feet and a chord bearing South 67 degrees
26 minutes 00 seconds East, 33.96 feet;

THENCE Southeasterly, along said curve to the right and continuing along the
Southerly line of said alley, an arc distance of 34.85 feet to an iron pin set
for corner,

THENCE South 45 degrees 00 minutes 00 seconds East, along the Southwesterly line
of said 15’ alley, a distance of 286.12 feet to an iron pin set for corner at
the beginning of a curve to the right having a central angle of 45 degrees 08
minutes 00 seconds, a radius of 50.00 feet and a chord bearing South 22 degrees
26 minutes 00 seconds East, 38.38 feet;

THENCE Southeasterly along said curve to the right and continuing along the
Southwesterly line of said 15’ alley, an arc distance of 39.39 feet to an iron
pin set for corner;

THENCE South 00 degrees 08 minutes 00 seconds West, along the Westerly line of
said 15’ alley, a distance of 359.71 feet to an “X” in concrete set for corner;

THENCE North 89 degrees 52 minutes 00 seconds West, along the Northerly
right-of-way line of Royal Lane (80’ R.O. W.), a distance of 485.00 feet to an
“X” in concrete set for corner;

THENCE North, along the Easterly line of a tract of land conveyed to Humble Oil
and Refining Company by deed recorded in Volume 71123, Page 14 of the Deed
Records of Dallas County, a distance of 155.00 feet to an “X” in concrete set
for corner;

THENCE North 89 degrees 52 minutes 00 seconds West, along the Northerly line of
said Humble Oil Tract, a distance of 125.00 feet to an “X” in concrete set for
corner;

THENCE North, along the Easterly right-of-way line of Preston Road, a distance
of 455.00 feet to the point of beginning and containing 7.497 acres of land,
more or less. (326,585 sq. ft.)

-66-

--------------------------------------------------------------------------------



EXHIBIT B

Agreement of Lease dated November 3, 1964, by and between Landlord and Trammell
Crow and Henry S. Miller, as predecessors-in-interest to Tenant, a memorandum of
which is recorded in Volume 482, Page 931, Deed Records, Dallas County, Texas,
as amended by (i) letter agreement dated January 9, 1990, made and entered into
by and between Landlord, as landlord, and Henry S. Miller, Jr., an individual,
Henri L. Bromberg, Jr., an individual, Edward S. Bromberg, an individual, Louise
W. Kahn, individually and as Independent Executrix of the Estate of Edmund J.
Kahn, deceased, Dan R. Cullum, an individual, Betsy Cullum Bolin, an individual,
Robert Brooks Cullum, Jr., an individual, and Sally Cullum Holmes, an
individual, collectively, as tenant; (ii) letter agreement dated September 22,
1993. made and entered into by and between Landlord, as landlord, and Henry S.
Miller, Jr., on behalf of tenant; (iii) First Amendment to Short Form Lease
dated January 19, 2006, by and between Ground Lessor, as landlord, and Seller,
as tenant, recorded as Document No. 20006000211974, Deed Records, Dallas County,
Texas; and (iv) Estoppel and Recognition Agreement dated January 19, 2006, by
and among Ground Lessor, Seller and Lender (“Estoppel and Recognition
Agreement”).

-67-

--------------------------------------------------------------------------------



EXHIBIT 1.32

Schedule of Major Tenants

 

 

1.

Barnes & Noble

 

2.

Tom Thumb

 

3.

Dougherty’s Pharmacy







-68-

--------------------------------------------------------------------------------



EXHIBIT 1.39(a)

Legal Description of Fee Parcel

BEING a tract of land situated in City Block 5501, City of Dallas, Dallas
County, Texas and being the same land conveyed to Hal Winfield Padgett, Jr., by
deed recorded in Volume 72185, Page 1637 of the Deed Records of Dallas County,
Texas and being more particularly described as follows:

BEGINNING at a P.K. nail set for comer at the point of intersection of the
Westerly right-of-way line of Preston Road (100’ R.O.W.) with the Southerly line
of a 15 foot alley, said P.K. nail being the Northeasterly comer of said
Winfield Tract;

THENCE South, along the Westerly right-of-way line of Preston Road, a distance
of 481.15 feet to a metal “X” found for comer;

THENCE North 89 degrees 50 minutes 00 seconds West, a distance of 100.00 feet to
a P.K. nail set for comer;

THENCE South a distance of 120.00 feet to a metal “X” found for corner;

THENCE North 89 degrees 50 minutes 00 seconds West, along the Northerly
right-of-way line of Royal Lane (80’ R.O.W.), a distance of 121.00 feet to a 1/2
inch capped iron pin set for comer;

THENCE South a distance of 5.00 feet to a 1/2 inch capped iron pin set for
corner;

THENCE North 89 degrees 50 minutes 00 seconds West, along the Northerly
right-of-way line of Royal Lane (80’ R.O.W.), a distance of 389.31 feet to an
1/2 inch capped iron pin set for comer;

THENCE North 00 degrees 02 minutes 25 seconds East, a distance of 609.82 feet to
an 1/2 inch capped iron pin set for corner;

THENCE South 89 degrees 29 minutes 20 seconds East, along the Southerly line of
a 15’ alley, a distance of 609.90 feet to the POINT OF BEGINNING and CONTAINING
8.217 acres of land, more or less.

-69-

--------------------------------------------------------------------------------



EXHIBIT 1.39(b)

Legal Description of Leasehold Parcel

BEING a tract of land situated in City Block 5500, City of Dallas, Dallas
County, Texas and being part of the land conveyed to Preston Royal Shopping
Center, Inc. by deed recorded in Volume 3689, Page 80 of the Deed Records of
Dallas County, Texas, and being more particularly described as follows:

BEGINNING at an “X” set for corner at the point of intersection of the Easterly
right-of-way line of Preston Road (100’ R0O.W.) with the Southerly line of a 15’
alley;

THENCE South 89 degrees 52 minutes 00 seconds East, along the Southerly line of
said 15’ alley, a distance of 362.48 feet to an iron pin set for corner at the
beginning of a curve to the right, having a central angle of 44 degrees 52
minutes 00 seconds, a radius of 44.50 feet and a chord bearing South 67 degrees
26 minutes 00 seconds East, 33.96 feet;

THENCE Southeasterly, along said curve to the right and continuing along the
Southerly line of said alley, an arc distance of 34.85 feet to an iron pin set
for corner,

THENCE South 45 degrees 00 minutes 00 seconds East, along the Southwesterly line
of said 15’ alley, a distance of 286.12 feet to an iron pin set for corner at
the beginning of a curve to the right having a central angle of 45 degrees 08
minutes 00 seconds, a radius of 50.00 feet and a chord bearing South 22 degrees
26 minutes 00 seconds East, 38.38 feet;

THENCE Southeasterly along said curve to the right and continuing along the
Southwesterly line of said 15’ alley, an arc distance of 39.39 feet to an iron
pin set for corner;

THENCE South 00 degrees 08 minutes 00 seconds West, along the Westerly line of
said 15’ alley, a distance of 359.71 feet to an “X” in concrete set for corner;

THENCE North 89 degrees 52 minutes 00 seconds West, along the Northerly
right-of-way line of Royal Lane (80’ R.O. W.), a distance of 485.00 feet to an
“X” in concrete set for corner;

THENCE North, along the Easterly line of a tract of land conveyed to Humble Oil
and Refining Company by deed recorded in Volume 71123, Page 14 of the Deed
Records of Dallas County, a distance of 155.00 feet to an “X” in concrete set
for corner;

THENCE North 89 degrees 52 minutes 00 seconds West, along the Northerly line of
said Humble Oil Tract, a distance of 125.00 feet to an “X” in concrete set for
corner;

THENCE North, along the Easterly right-of-way line of Preston Road, a distance
of 455.00 feet to the point of beginning and containing 7.497 acres of land,
more or less. (326,585 sq. ft.)

-70-

--------------------------------------------------------------------------------



EXHIBIT 1.40

Rent Roll

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 Database:

 

HSMI

 

Rent Roll

 

 

 

 

Page:

 

1 

 Bldg Status:

 

ALL

 

Preston Royal Shopping Center

 

 

 

 

Date:

 

10/10/2012 

 

 

 

 

10/10/2012

 

 

 

 

Time:

 

12:30 PM 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Bldg Id-Suit Id

 

Occupant Name

 

Rent Start

 

Expiration

 

GLA
Sqft

 

Monthly
Base Rent

 

Annual
Rate PSF

 

Monthly
Cost Recovery

 

Expense
Stop

 

Monthly
Other Income

 

------------ Future Rent Increases ------------

Cat

 

Date

 

Monthly Amount

 

PSF 

 

New Leases

 

0107

 

-1600

 

Merge

 

11/1/2012

 

10/31/2014

 

2,154

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

0107

 

-1750

 

PACE Joint Interests

 

4/1/2013

 

3/31/2018

 

936

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

0107

 

-2600

 

Hair Bar Dallas

 

11/30/2012

 

11/30/2017

 

1,800

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

0107

 

-4900

 

The Toy Maven

 

11/1/2012

 

10/31/2022

 

6,263

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

0107

 

-5400

 

Premier Sports Chiropractic

 

12/1/2012

 

11/30/2017

 

1,190

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Vacant Suites

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

0107

 

-2500

 

Vacant

 

 

 

 

 

2,540

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

0107

 

-2600

 

Vacant

 

 

 

 

 

1,800

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

0107

 

-3700

 

Vacant

 

 

 

 

 

1,960

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Occupied Suites

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

0107

 

-0200

 

The Cobbler

 

4/1/2008

 

3/31/2013

 

1,329

 

2,658.00

 

24.00

 

854.37

 

 

 

150.75

 

 

 

 

 

 

 

 

 

0107

 

-0300

 

Dougherty’s Pharmacy

 

1/1/1999

 

12/31/2018

 

12,093

 

27,924.08

 

27.71

 

7,774.30

 

 

 

1,082.75

 

 

 

 

 

 

 

 

 

0107

 

-0600

 

Tom Thumb #522

 

12/1/1998

 

1/31/2024

 

29,779

 

23,841.25

 

9.61

 

2,026.67

 

 

 

 

 

BRS

 

12/1/2013

 

27,267.04

 

10.99

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BRS

 

6/1/2014

 

37,683.71

 

15.19

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BRS

 

12/1/2018

 

41,452.08

 

16.70

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BRS

 

12/1/2023

 

45,597.29

 

18.37

 

0107

 

-0650

 

J. Renee Shoes & More

 

1/1/2004

 

1/31/2014

 

2,881

 

6,002.08

 

25.00

 

1,852.13

 

 

 

280.08

 

BRS

 

2/1/2013

 

6,122.13

 

25.50

 

0107

 

-0700

 

Chico’s FAS, Inc

 

9/27/2004

 

9/30/2014

 

6,670

 

18,898.33

 

34.00

 

4,150.46

 

 

 

357.92

 

 

 

 

 

 

 

 

 

0107

 

-0800

 

U.S.P.O. 482270-025

 

7/1/2009

 

6/30/2014

 

4,360

 

6,703.50

 

18.45

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

0107

 

-0850

 

Best Thai

 

10/1/2011

 

9/30/2016

 

633

 

844.00

 

16.00

 

406.91

 

 

 

92.75

 

 

 

 

 

 

 

 

 

0107

 

-0900

 

Dallas Summer Musicals, Inc.

 

9/1/2004

 

1/31/2012

 

3,869

 

2,829.71

 

8.78

 

2,487.29

 

 

 

248.58

 

 

 

 

 

 

 

 

 

0107

 

-1200

 

Barnes & Noble Bookseller

 

10/19/2005

 

7/31/2015

 

25,628

 

40,625.00

 

19.02

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

0107

 

-1500

 

Pinkberry

 

11/13/2009

 

11/30/2014

 

956

 

2,629.00

 

33.00

 

614.56

 

 

 

119.67

 

BRS

 

11/13/2012

 

2,708.67

 

34.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BRS

 

11/13/2013

 

2,788.33

 

35.00

 

0107

 

-1600

 

Merge

 

10/20/2007

 

10/31/2012

 

2,154

 

5,026.00

 

28.00

 

1,384.73

 

 

 

219.50

 

 

 

 

 

 

 

 


--------------------------------------------------------------------------------




 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 Database:

 

HSMI

 

Rent Roll

 

 

 

 

Page:

 

2 

 Bldg Status:

 

ALL

 

Preston Royal Shopping Center

 

 

 

 

Date:

 

10/10/2012 

 

 

 

 

10/10/2012

 

 

 

 

Time:

 

12:30 PM 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Bldg Id-Suit Id

 

Occupant Name

 

Rent Start

 

Expiration

 

GLA
Sqft

 

Monthly
Base Rent

 

Annual
Rate PSF

 

Monthly
Cost Recovery

 

Expense
Stop

 

Monthly
Other Income

 

------------ Future Rent Increases ------------

Cat

 

Date

 

Monthly Amount

 

PSF 

 

0107

 

-1700

 

Deluxe Nail Salon

 

7/16/2009

 

7/31/2014

 

1,937

 

4,842.50

 

30.00

 

1,245.29

 

 

 

201.42

 

 

 

 

 

 

 

 

 

0107

 

-1750

 

Dynasty Cleaners

 

11/1/1995

 

10/31/2012

 

936

 

2,145.00

 

 

 

601.71

 

 

 

78.00

 

 

 

 

 

 

 

 

 

0107

 

-1800

 

Spec’s Family Partners, Ltd.

 

6/23/2012

 

6/30/2022

 

9,918

 

23,142.00

 

28.00

 

6,376.04

 

 

 

866.50

 

BRS

 

6/23/2017

 

24,795.00

 

30.00

 

0107

 

-1810

 

Papa John’s USA, Inc.

 

9/1/2012

 

8/31/2017

 

1,460

 

4,258.33

 

35.00

 

934.40

 

 

 

121.67

 

BRS

 

9/1/2013

 

4,386.08

 

36.05

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BRS

 

9/1/2014

 

4,519.92

 

37.15

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BRS

 

9/1/2015

 

4,653.75

 

38.25

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BRS

 

9/1/2016

 

4,793.67

 

39.40

 

0107

 

-1825

 

Garnett, Phil

 

1/1/2011

 

12/31/2015

 

817

 

1,497.83

 

22.00

 

136.17

 

 

 

40.00

 

BRC

 

1/1/2013

 

1,565.92

 

23.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BRC

 

1/1/2014

 

1,634.00

 

24.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BRC

 

1/1/2015

 

1,702.08

 

25.00

 

0107

 

-1840

 

Preston Royal Realty Company

 

12/1/2009

 

12/31/2010

 

564

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

0107

 

-1845

 

Alphabiotics

 

6/1/2011

 

5/31/2016

 

3,120

 

4,464.20

 

17.17

 

520.00

 

 

 

 

 

BRC

 

6/1/2013

 

4,508.84

 

17.34

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BRC

 

6/1/2014

 

4,553.92

 

17.52

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BRC

 

6/1/2015

 

4,599.46

 

17.69

 

0107

 

-1846

 

C.H.A.I.

 

5/1/2011

 

4/30/2013

 

1,931

 

2,816.05

 

17.50

 

321.83

 

 

 

 

 

 

 

 

 

 

 

 

 

0107

 

-1847

 

Eat., Ltd. (Storage)

 

8/1/2006

 

6/30/2014

 

228

 

200.00

 

10.53

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

0107

 

-1875

 

Beautiful Skin by Leah

 

4/1/2011

 

3/31/2013

 

433

 

532.23

 

14.75

 

72.17

 

 

 

 

 

 

 

 

 

 

 

 

 

0107

 

-1882

 

Purple Cow (office)

 

10/1/2011

 

9/30/2014

 

673

 

1,037.54

 

18.50

 

112.17

 

 

 

 

 

BRC

 

10/1/2013

 

1,065.58

 

19.00

 

0107

 

-1884

 

Henry S. Miller Interests, Inc

 

12/1/2009

 

11/30/2014

 

1,238

 

1,500.00

 

14.54

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

0107

 

-1890

 

New Cingular Wireless PCS

 

12/1/1990

 

11/30/2015

 

420

 

2,060.00

 

58.86

 

 

 

 

 

 

 

BRC

 

12/1/2012

 

2,121.80

 

60.62

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BRC

 

12/1/2013

 

2,185.45

 

62.44

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BRC

 

12/1/2014

 

2,251.02

 

64.31

 

0107

 

-1900

 

PRINCI ITALIA

 

8/27/2011

 

8/31/2021

 

3,156

 

7,495.50

 

28.50

 

2,028.93

 

 

 

303.00

 

BRS

 

9/1/2013

 

7,627.00

 

29.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BRS

 

9/1/2014

 

7,890.00

 

30.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BRS

 

9/1/2015

 

8,284.50

 

31.50

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BRS

 

9/1/2016

 

8,547.50

 

32.50

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BRS

 

9/1/2017

 

8,679.00

 

33.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BRS

 

9/1/2018

 

8,942.00

 

34.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BRS

 

9/1/2019

 

9,205.00

 

35.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BRS

 

9/1/2020

 

9,468.00

 

36.00

 

0107

 

-1950

 

AT&T Mobility

 

1/13/2011

 

1/31/2016

 

3,120

 

7,280.00

 

28.00

 

2,005.76

 

 

 

40.00

 

 

 

 

 

 

 

 

 

0107

 

-2000

 

Omaha Steakshops, Inc.

 

9/1/1997

 

6/30/2013

 

1,562

 

5,265.90

 

40.46

 

1,024.14

 

 

 

170.17

 

 

 

 

 

 

 

 

 

0107

 

-2050

 

Short Stop

 

12/2/2010

 

12/31/2020

 

1,354

 

2,820.83

 

25.00

 

914.66

 

 

 

112.83

 

BRS

 

12/1/2014

 

3,046.50

 

27.00

-72-

--------------------------------------------------------------------------------




 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 Database:

 

HSMI

 

Rent Roll

 

Page:

 

 

 

3  

 Bldg Status:

 

ALL

 

Preston Royal Shopping Center

 

Date:

 

10/10/2012  

 

 

 

 

10/10/2012

 

Time:

 

12:30 PM  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GLA
Sqft

 

Monthly
Base Rent

 

Annual
Rate PSF

 

Monthly Cost
Recovery

 

Expense
Stop

 

Monthly
Other Income

 

------------ Future Rent Increases ------------

Bldg Id-Suit Id

 

Occupant Name

 

Rent Start

 

Expiration

 

 

 

 

 

 

 

Cat

 

Date

 

Monthly Amount

 

PSF

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

0107

 

-2100

 

Starbucks Coffee Co. #680

 

1/17/1995

 

2/28/2015

 

2,000

 

5,188.08

 

31.13

 

1,351.07

 

 

 

166.67

 

BRS

 

12/1/2016

 

3,272.16

 

29.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

0107

 

-2200

 

Zoe’s Kitchen

 

10/1/2010

 

7/31/2019

 

3,252

 

8,401.00

 

31.00

 

2,196.84

 

 

 

271.00

 

BRS

 

8/1/2013

 

8,672.00

 

32.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BRS

 

8/1/2014

 

8,943.00

 

33.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BRS

 

8/1/2015

 

9,214.00

 

34.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BRS

 

8/1/2016

 

10,135.40

 

37.40

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

0107

 

-2300

 

Baskin Robbins

 

9/1/2010

 

8/31/2012

 

1,135

 

2,175.42

 

23.00

 

766.75

 

 

 

134.58

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

0107

 

-2700

 

Purple Cow

 

11/1/2003

 

10/31/2018

 

3,148

 

6,033.67

 

23.00

 

2,126.57

 

 

 

302.33

 

BRS

 

11/1/2012

 

6,296.00

 

24.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BRS

 

11/1/2014

 

6,558.33

 

25.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BRS

 

11/1/2016

 

6,820.67

 

26.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

0107

 

-2900

 

Larry North Fitness

 

7/29/2006

 

7/31/2016

 

10,021

 

11,691.17

 

14.00

 

6,769.40

 

 

 

875.08

 

BRS

 

8/1/2013

 

12,108.71

 

14.50

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BRS

 

8/1/2014

 

12,526.25

 

15.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BRS

 

8/1/2015

 

12,943.79

 

15.50

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BRS

 

7/1/2016

 

21,294.63

 

25.50

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

0107

 

-2950

 

City Vet

 

5/1/2011

 

4/30/2016

 

4,536

 

9,450.00

 

25.00

 

3,064.20

 

 

 

418.00

 

BRS

 

5/1/2013

 

9,639.00

 

25.50

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BRS

 

5/1/2014

 

9,733.50

 

25.75

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BRS

 

5/1/2015

 

9,884.70

 

26.15

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

0107

 

-3050

 

European Wax Center

 

6/24/2010

 

6/30/2015

 

1,860

 

4,650.00

 

30.00

 

1,256.47

 

 

 

195.00

 

BRS

 

6/24/2013

 

4,805.00

 

31.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BRS

 

6/24/2014

 

4,960.00

 

32.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

0107

 

-3100

 

USA Martial Arts & Fitness

 

1/15/2012

 

1/31/2017

 

2,861

 

6,616.06

 

27.75

 

1,932.70

 

 

 

278.42

 

BRS

 

2/1/2013

 

6,813.95

 

28.58

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BRS

 

2/1/2014

 

7,018.99

 

29.44

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BRS

 

2/1/2015

 

7,228.79

 

30.32

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BRS

 

2/1/2016

 

7,445.75

 

31.23

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

0107

 

-3150

 

Team Sports

 

10/1/2011

 

9/30/2016

 

2,800

 

6,248.67

 

26.78

 

1,891.45

 

 

 

273.33

 

BRS

 

10/1/2013

 

6,435.33

 

27.58

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BRS

 

10/1/2014

 

6,629.00

 

28.41

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BRS

 

10/1/2015

 

6,827.33

 

29.26

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

0107

 

-3175

 

Creme de la Cookie

 

5/16/2010

 

7/31/2013

 

1,044

 

2,827.50

 

32.50

 

705.24

 

 

 

87.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

0107

 

-3200

 

Kidville

 

1/29/2011

 

1/31/2018

 

8,730

 

13,095.00

 

18.00

 

5,897.35

 

 

 

545.63

 

BRS

 

2/1/2014

 

14,550.00

 

20.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BRS

 

2/1/2016

 

16,005.00

 

22.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

0107

 

-3500

 

Royal China Restaurant

 

8/7/2008

 

8/31/2018

 

3,892

 

7,459.67

 

23.00

 

2,629.12

 

 

 

364.33

 

BRS

 

9/1/2013

 

7,784.00

 

24.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BRS

 

9/1/2014

 

8,108.33

 

25.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BRS

 

9/1/2015

 

8,432.67

 

26.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BRS

 

9/1/2016

 

8,757.00

 

27.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BRS

 

9/1/2017

 

9,081.33

 

28.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

0107

 

-3600

 

Foot Solutions

 

10/31/2008

 

10/31/2013

 

1,981

 

3,838.19

 

23.25

 

1,338.23

 

 

 

205.08

 

BRS

 

10/31/2012

 

3,962.00

 

24.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

0107

 

-3800

 

Copper Lamp

 

11/24/2003

 

1/31/2014

 

6,534

 

13,612.50

 

25.00

 

4,413.87

 

 

 

584.50

 

BRS

 

8/1/2013

 

14,157.00

 

26.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

0107

 

-4000

 

Creative Stitches and gifts

 

4/25/2005

 

1/31/2012

 

2,069

 

4,138.00

 

24.00

 

1,397.65

 

 

 

212.42

 

 

 

 

 

 

 

 

-73-

--------------------------------------------------------------------------------




 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 Database:

 

HSMI

 

Rent Roll

 

Page:

 

 

 

4  

 Bldg Status:

 

ALL

 

Preston Royal Shopping Center

 

Date:

 

10/10/2012  

 

 

 

 

10/10/2012

 

Time:

 

12:30 PM  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GLA
Sqft

 

Monthly
Base Rent

 

Annual
Rate PSF

 

Monthly Cost
Recovery

 

Expense
Stop

 

Monthly
Other Income

 

------------ Future Rent Increases ------------

Bldg Id-Suit Id

 

Occupant Name

 

Rent Start

 

Expiration

 

 

 

 

 

 

 

Cat

 

Date

 

Monthly Amount

 

PSF  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

0107

 

-4100

 

Vital Force Wellness

 

9/1/2006

 

8/31/2009

 

647

 

754.83

 

14.00

 

63.43

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

0107

 

-4150

 

Doughery’s Pharmacy (office)

 

6/15/2011

 

6/30/2013

 

320

 

266.67

 

10.00

 

53.33

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

0107

 

-4200

 

North Dallas Medical Group (2)

 

8/30/2012

 

8/31/2015

 

286

 

381.33

 

16.00

 

193.05

 

 

 

 

 

BRC

 

8/1/2013

 

393.25

 

16.50

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BRC

 

8/1/2014

 

405.17

 

17.00

 

0107

 

-4300

 

North Dallas Medical Group

 

2/25/2011

 

2/28/2014

 

616

 

847.00

 

16.50

 

416.09

 

 

 

 

 

BRC

 

3/1/2013

 

872.67

 

17.00

 

0107

 

-4400

 

Classic Custom Hair Design

 

1/1/2012

 

12/31/2014

 

762

 

1,047.75

 

16.50

 

514.75

 

 

 

 

 

BRC

 

1/1/2013

 

1,016.00

 

16.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

0107

 

-4500

 

National Council of Jewish

 

1/1/1997

 

12/31/2011

 

308

 

282.33

 

11.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

0107

 

-4700

 

Radio Shack #018184

 

6/1/2003

 

5/31/2014

 

2,504

 

5,164.50

 

24.75

 

1,591.76

 

 

 

150.20

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

0107

 

-4900

 

Kids Cooking Co. / Toy Maven

 

7/11/2005

 

10/31/2012

 

6,263

 

10,657.54

 

20.42

 

4,041.63

 

 

 

538.58

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

0107

 

-5000

 

Wild About Flowers

 

7/20/2004

 

7/31/2013

 

2,227

 

4,546.79

 

24.50

 

1,504.41

 

 

 

256.25

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

0107

 

-5100

 

Hollywood Nails

 

9/20/2004

 

9/30/2014

 

1,881

 

4,232.25

 

27.00

 

1,270.69

 

 

 

202.00

 

BRS

 

10/1/2013

 

4,389.00

 

28.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

0107

 

-5300

 

Cantina Laredo

 

1/27/1998

 

1/31/2013

 

6,000

 

13,750.00

 

27.50

 

3,818.07

 

 

 

391.76

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

0107

 

-5400

 

Premier Sports Chiropractic

 

3/16/2009

 

11/30/2012

 

1,190

 

2,380.00

 

24.00

 

803.88

 

 

 

99.17

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

0107

 

-5700

 

Sport Clips

 

9/1/2004

 

8/31/2014

 

865

 

2,234.58

 

31.00

 

584.31

 

 

 

112.08

 

BRS

 

9/1/2013

 

2,306.67

 

32.00

 

0107

 

-5750

 

Smashing Times

 

6/1/2012

 

5/31/2013

 

831

 

1,662.00

 

24.00

 

561.34

 

 

 

109.25

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

0107

 

-5800

 

Ken Man’s Shop

 

9/19/1993

 

9/30/2013

 

3,316

 

6,079.33

 

22.00

 

2,240.02

 

 

 

310.75

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

0107

 

-5950

 

FedEx Kinko’s

 

6/30/2006

 

8/31/2013

 

1,650

 

3,712.50

 

27.00

 

1,114.60

 

 

 

137.50

 

 

 

 

 

 

 

 

 

0107

 

-6000

 

White Selection

 

9/15/2000

 

1/31/2016

 

2,410

 

5,623.33

 

28.00

 

1,628.00

 

 

 

240.83

 

BRS

 

1/1/2014

 

5,824.17

 

29.00

 

0107

 

-6200

 

Hale’s Dispensing Opticians

 

6/1/2002

 

5/31/2013

 

1,538

 

3,537.06

 

27.60

 

1,039.00

 

 

 

128.17

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

0107

 

-6300

 

Einstein Bros. Bagels #3558

 

12/7/2010

 

12/31/2020

 

2,040

 

4,590.00

 

27.00

 

1,378.09

 

 

 

170.00

 

BRS

 

1/1/2016

 

4,930.00

 

29.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BRS

 

1/1/2017

 

5,100.00

 

30.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BRS

 

1/1/2018

 

5,270.00

 

31.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BRS

 

1/1/2019

 

5,440.00

 

32.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BRS

 

1/1/2020

 

5,610.00

 

33.00

 

0107

 

-6350

 

Lucy’s Tailor

 

9/1/2012

 

8/31/2017

 

492

 

1,517.00

 

37.00

 

330.46

 

 

 

61.50

 

 

 

 

 

 

 

 

 

0107

 

-6400

 

Preston Royal Cleaners

 

9/1/2012

 

8/31/2017

 

650

 

2,004.17

 

37.00

 

436.58

 

 

 

81.25

 

 

 

 

 

 

 

 

-74-

--------------------------------------------------------------------------------




 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 Database:

 

HSMI

 

 

Rent Roll

 

Page:

 

5  

 Bldg Status:

ALL

 

 

Preston Royal Shopping Center

 

Date:

 

10/10/2012  

 

 

 

 

 

10/10/2012

 

Time:

 

12:30 PM  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GLA
Sqft

 

Monthly
Base Rent

 

Annual
Rate PSF

 

Monthly
Cost Recovery

 

Expense
Stop

 

Monthly
Other Income

 

------Future Rent Increases------

Bldg Id-Suit Id

 

Occupant Name

 

Rent Start

 

 

Expiration

 

 

 

 

 

 

 

Cat

 

Date

 

Monthly Amount  

 

PSF 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

0107 -6600

 

Chase Bank

 

 

1/1/2008

 

 

1/31/2008

 

0

 

 

 

 

 

 

 

 

 

750.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Totals:

 

Occupied Sqft:

 

 

97.26

%

 

66 Units

 

223,620

 

410,693.50

 

 

 

101,903.91

 

 

 

13,373.42

 

 

 

 

 

 

 

 

Leased/Unoccupied Sqft:

 

 

 

 

 

0 Units

 

0

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Vacant Sqft:

 

 

2.74

%

 

3 Units

 

6,300

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total Sqft:

 

 

 

 

 

69 Units

 

229,920

 

410,693.50

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total Preston Royal Shopping Center:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Occupied Sqft:

 

 

97.26

%

 

66 Units

 

223,620

 

410,693.50

 

 

 

101,903.91

 

 

 

13,373.42

 

 

 

 

 

 

 

 

Leased/Unoccupied Sqft:

 

 

 

 

 

0 Units

 

0

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Vacant Sqft:

 

 

2.74

%

 

3 Units

 

6,300

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total Sqft:

 

 

 

 

 

69 Units

 

229,920

 

410,693.50

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Grand Total:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Occupied Sqft:

 

 

97.26

%

 

66 Units

 

223,620

 

410,693.50

 

 

 

101,903.91

 

 

 

13,373.42

 

 

 

 

 

 

 

 

Leased/Unoccupied Sqft:

 

 

 

 

 

0 Units

 

0

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Vacant Sqft:

 

 

2.74

%

 

3 Units

 

6,300

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total Sqft:

 

 

 

 

 

69 Units

 

229,920

 

410,693.50

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 


-75-

--------------------------------------------------------------------------------



EXHIBIT 1.46

Special Warranty Deed

 

 

AFTER RECORDING RETURN TO:

 

 

 

 

 

 

 

 

 

SPECIAL WARRANTY DEED

 

 

 

THE STATE OF TEXAS

§

 

 

§

KNOW ALL MEN BY THESE PRESENTS:

COUNTY OF DALLAS

§

 

          THAT, PRESTON ROYAL REALTY COMPANY, a Texas joint venture (“Grantor”),
for and in consideration of TEN AND 00/100 DOLLARS ($10.00) in cash, and other
good and valuable consideration, in hand paid by ______________________
(“Grantee”), whose mailing address is __________________________, receipt and
sufficiency of such consideration being hereby acknowledged, has GRANTED, SOLD
AND CONVEYED, and by these presents does GRANT, SELL AND CONVEY unto Grantee
that certain real property (the “Premises”) being more particularly described in
Exhibit A attached hereto and made a part hereof for all purposes, together with
(i) any and all rights, privileges, and appurtenances belonging or pertaining to
the Premises; (ii) any and all improvements, structures, and fixtures located
on, over, and under the Premises; (iii) any and all easements or rights-of-way
affecting the Premises and any of Grantor’s rights to use the same; (iv) any and
all rights of ingress and egress to and from the Premises and any of Grantor’s
rights to use the same; and (v) all right, title, and interest of Grantor, if
any, in and to (a) any and all roads (open or proposed) affecting, crossing,
fronting, or bounding the Premises, including any awards made or to be made
relating thereto including, without limitation, any unpaid awards or damages
payable by reason of damages thereto or by reason of a widening of or changing
of the grade with respect to the same, (b) any and all air rights, water rights,
claims, and permits relating to the Premises, and (c) any and all reversionary
interests in and to the Premises (the Premises, together with any and all of the
related improvements, rights, privileges, appurtenances, and interests
referenced in items (i) through (v) above, (collectively, the “Property”);
subject, however, to those matters more particularly described in Exhibit B
attached hereto and made a part hereof for all purposes, but only if and to the
extent currently in force and applicable (collectively, the
“Permitted Exceptions”).

          TO HAVE AND TO HOLD the premises aforesaid with all and singular, the
rights, privileges, appurtenances and immunities thereto belonging or in any
wise appertaining unto the said Grantee and unto Grantee’s successors and
assigns forever, the said Grantor hereby covenanting that the premises are free
and clear from any encumbrance done or suffered by Grantor other than the
Permitted Exceptions; and that Grantor will warrant and defend the title to said
premises unto the said Grantee and unto Grantee’s successors and assigns
forever, against the lawful claims and demands of all persons claiming by,
through or under Grantor, but not otherwise.

          Grantee, by its acceptance hereof, hereby assumes payment of all
standby charges, ad valorem real estate taxes and assessments with respect to
the 2012 calendar year and subsequent calendar years, not yet due and payable,
each to the extent attributable to all or any portion of the Property.

--------------------------------------------------------------------------------



          IN WITNESS WHEREOF, this instrument has been executed as of (but not
necessarily on) this _____ day of ___________________, 2012.

 

 

 

 

 

 

PRESTON ROYAL REALTY COMPANY,

 

a Texas joint venture

 

 

 

By:

SC Preston Royal, Ltd.,

 

 

a Texas limited partnership,

 

 

Joint Venturer

 

 

 

 

 

 

 

By:

SC Preston Royal GP, Inc.,

 

 

 

a Texas corporation,

 

 

 

Managing Partner

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Jacqueline Miller Stewart,

 

 

 

 

Vice President


 

 

 

THE STATE OF TEXAS

 

§

 

§

 

COUNTY OF DALLAS

 

§

          The foregoing instrument was acknowledged before me this ______ day of
_______________, 2012, by Jacqueline Miller Stewart, Vice President of SC
Preston Royal GP, Inc., a Texas corporation, in its capacity as Manager Partner
of SC Preston Royal, Ltd., a Texas limited partnership, in its capacity as Joint
Venturer of Preston Royal Realty Company, a Texas joint venture, on behalf of
such joint venture.

 

 

 

 

 

 

 

 

Notary:

 

 

 

Printed Name:

 

 

 

Notary Public, State of

 

 

My Commission Expires:

 

 


-77-

--------------------------------------------------------------------------------



EXHIBIT 1.48

Tenant Estoppel Letter

[BUYER] (“Buyer”)

Preston Royal Realty Company
5959 Royal Lane, Suite 634-205
Dallas, Texas 75230 (“Seller”)

 

 

Re:

Lease dated __________________, __________ (the “Lease”) executed between
_____________________________________________ (“Landlord”), and (“Tenant”), for
those premises located at ________________________________________________
comprising approximately _____ square feet.

Gentlemen:

          The undersigned Tenant understands that you or your assigns intend to
acquire that property located in Preston Royal Shopping Center, Dallas, Texas
(the “Premises”) from Preston Royal Realty Company. The undersigned Tenant does
hereby certify to Seller, Buyer and any lender providing financing to Buyer, and
their respective successors and assigns, as follows:

 

 

 

 

A.

The Lease is in full force and effect and has not been modified, supplemented,
or amended except as follows:

 

 

 

 

B.

Tenant does not claim any offsets or credits against rents payable under the
Lease.

 

 

 

 

C.

Tenant does not have any unexpended tenant or other allowance, except as
follows: ____________________________________________________. All work to be
performed for Tenant under the Lease has been performed as required and accepted
by Tenant, except as follows:
_________________________________________________________________________________________
_______________________________________________.

 

 

 

 

D.

Tenant has not paid a security or other deposit with respect to the Lease,
except as follows:

 

 

 

 

E.

Tenant has fully paid rent on account of the month of            . Base Rent is
currently payable in monthly installments of $____ (exclusive of Tenant’s share
of taxes and operating expenses).

 

 

 

 

F.

Tenant has not paid any rentals in advance except for the current month of
_______ 2012, and has not paid any additional rent in advance except for
____________, 2012.

 

 

 

 

G.

The term of the Lease commenced as of _______________. The Lease shall remain in
full force and effect through               , and the Tenant has no options to
renew or extend or terminate the term of the Lease except as expressly provided
in the Lease.

-78-

--------------------------------------------------------------------------------




 

 

 

 

H.

If applicable, Tenant’s base year is ___________.

 

 

 

 

I.

There exists no right to offset, deduction, credit or defense against the
payment of rent or other charges payable under the Lease by Tenant. To the best
knowledge and belief of Tenant, there is no default by Landlord under the Lease.
Tenant has not been granted any concessions, free rent, rent holidays or other
rent relief not set forth in full on the Lease. Landlord’s obligations with
regard to any concession, free rent, rent holidays or other rent relief (whether
or not set forth in the Lease) arising prior to the date hereof have been
satisfied in full.

 

 

 

 

J.

Tenant’s pro rata share of real property taxes, charges and assessments have
been paid through _____________, 2012, Tenant’s pro rata share of insurance has
been paid through ______________, 2012, Tenant’s pro rata share of operating
expenses has been paid through ________________, 2012. Tenant is not in default
under the Lease and is current in the payment of any taxes, utilities, operating
expenses, maintenance payments, and any other charges required to be paid by
Tenant.

 

 

 

 

K.

Tenant has not assigned, transferred, or hypothecated the Lease or any interest
therein or sublet all or any portion of the Premises.

 

 

 

 

L.

Except for the Lease, there are no other agreements, written or oral, between
Tenant and Landlord with respect to the Lease or the Property.

 

 

 

 

M.

Tenant acknowledges that the landlord will assign its interest in the Lease to
Buyer, and agrees to attorn to Buyer and Buyer’s lender, and to perform all of
the Tenant’s obligations as lessee under the Lease including, without
limitation, the payment of rent, directly to Buyer, as the landlord under the
Lease from and after the date of such assignment.

 

 

 

 

N.

Except as set forth in the Lease, Tenant has no early termination, expansion,
renewal, extension or purchase options under the Lease or otherwise.


 

 

 

 

Very truly yours,

 

 

 

[TENANT]

 

 

 

By:

 

 

Title:





-79-

--------------------------------------------------------------------------------



EXHIBIT 1.50

Tenant Notice

__________, 2012

To The Tenants:

 

 

 

 

Re:

Preston Road and Royal Lane

 

 

Dallas, Texas

Dear Tenant:

          _____________________________ (“Buyer”) has purchased the captioned
property, from PRESTON ROYAL REALTY COMPANY, a Texas joint venture (“Seller”).

          Seller has transferred your security deposit in the general amount of
$ ________ (the “Security Deposit”) to Buyer. Buyer has assumed full
responsibility for the Security Deposit including the return of the Security
Deposit to you at the time and upon the conditions set forth in your lease.

          All rental and other payments that become due under your lease
subsequent to the date hereof should be payable to Buyer and sent to _________
as Buyer’s management agent, at the following address:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 







-80-

--------------------------------------------------------------------------------




 

 

 

 

Very truly yours,

 

 

 

 

SELLER:

 

 

 

 

PRESTON ROYAL REALTY COMPANY,

 

a Texas joint venture

 

 

 

 

By:

SC Preston Royal, Ltd.,

 

 

a Texas limited partnership,

 

 

Joint Venturer


 

 

 

 

By:

SC Preston Royal GP, Inc.,

 

 

a Texas corporation,

 

 

Managing Partner


 

 

 

 

By:

 

 

 

Jacqueline Miller Stewart,

 

 

Vice President


 

 

 

 

 

BUYER:

 

 

 

 

 

 

 

,

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 







-81-

--------------------------------------------------------------------------------



EXHIBIT 1.56

Update Certificate

SELLER’S CLOSING CERTIFICATE

          The undersigned hereby certifies to __________________, a
_________________, that the representations and warranties contained in Section
6(a) of that certain Purchase and Sale Agreement dated as of October ___, 2012,
as same may be amended (the “Agreement”), by and between Preston Royal Realty
Company, a Texas joint venture (“Seller”), and ______________________________,
remain true, complete and correct in all material respects as of the date
hereof. The representations and warranties contained herein are made by Seller
to the standard of knowledge, if any and as defined in the Agreement, contained
in the Agreement for the applicable representation or warranty.

 

 

 

Dated: _________, 2012

PRESTON ROYAL REALTY COMPANY,

 

a Texas joint venture

 

 

 

 

By:

SC Preston Royal, Ltd.,

 

 

a Texas limited partnership,

 

 

Joint Venturer


 

 

 

 

By:

SC Preston Royal GP, Inc.,

 

 

a Texas corporation,

 

 

Managing Partner


 

 

 

 

 

By:

 

 

 

 

Jacqueline Miller Stewart,

 

 

 

Vice President

 







-82-

--------------------------------------------------------------------------------



EXHIBIT 4(a)

Tenant Inducement Costs and Leasing Commissions

 

 

 

1. At Closing, Buyer must reimburse Seller for any of the following amounts
(which amounts have not yet been paid to the relevant tenants as of the
execution date of this Agreement) which Seller pays to the relevant tenants
between the execution date of this Agreement and Closing:


 

 

 

 

 

 

 

Tenant

 

 

Currently Unpaid Amounts (to be paid or
reimbursed by Buyer)

 

 

 

 

 

 

 

 

Hair Bar (Tenant Improvements + ½ of outside broker’s commission)

 

 

$49,468.00

 

 

 

 

 

 

 

 

The Joint (Tenant Improvements + ½ of outside broker’s commission)

 

 

$17,316.00

 

 

 

 

 

 

 

 

TOTAL

 

 

$66,784.00

 

 

 

 

 

 

 


 

 

 

2. At Closing, Buyer must reimburse Seller for the following amounts, which
amounts Seller has already paid to the relevant tenants prior to the execution
date of this Agreement:


 

 

 

 

 

 

 

Tenant

 

 

Amounts due from Buyer to Seller at
Closing

 

 

 

 

 

 

 

 

Hair Bar (listing broker’s commission + ½ of outside broker’s commission)

 

 

$12,936.00

 

 

 

 

 

 

 

 

Premier Chiropractic (Commission)

 

 

$4,926.60

 

 

 

 

 

 

 

 

The Joint (Listing broker’s commission + ½ of outside broker’s commission)

 

 

$6,552.00

 

 

 

 

 

 

 

 

Merge (Commission)

 

 

$4,135.68

 

 

 

 

 

 

 

 

Kids Cooking Company (Commission)

 

 

$59,185.35

 

 

 

 

 

 

 

 

TOTAL

 

 

$87,735.63

 

 

 

 

 

 

 


 

 

 

3. At Closing, Seller will provide a credit to Buyer for the following amount,
to the extent that it has not been paid by Seller to the relevant tenant prior
to Closing:


 

 

 

 

 

 

 

Tenant

 

 

Currently Unpaid Amount (to be paid or
credited by Seller)

 

 

 

 

 

 

 

 

Spec’s Wines, Spirits, and Finer Foods (Tenant Improvements)

 

 

$317,376.00

 

 

 

 

 

 

 

 

The Joint (Asbestos Abatement)

 

 

$10,000.00

 

 

 

 

 

 

 

 

TOTAL

 

 

$327,376.00

 

 

 

 

 

 

 

-83-

--------------------------------------------------------------------------------



EXHIBIT 5(a)

Rent Arrearages

None.











-84-

--------------------------------------------------------------------------------



EXHIBIT 6(a)(iv)

Litigation

None.











-85-

--------------------------------------------------------------------------------



EXHIBIT 20(i)

Personal Property

None.










-86-

--------------------------------------------------------------------------------